 

Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 1 of 76

Pro Se 15 (Rev. 12/16) Complaint for Viclation of Civil Rights (Non—Prisoner)

 

UNITED STATES DISTRICT Court - -

for the
Qe he vxDistrict of Neva ye vK.

Division

   

i]
DAW Crveek AND Pine Br Dar CascNog .
“TR ND AA Cen Aiy2re <. (to be filled in by the Clerk's Office)

. __T¥; LAL. COA Ne: fo ae

Plaintiffs}
(Write the fid! name of cach plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the fill list of names.)

“Yn

“Ray MON ienk re

Senoan Nee th
AND
CrAva Lower
Defendant(s)

(Write the full name of each defendant who is being sued, Ifthe
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full Hist ofnames. Do not include addresses here.

Jury Trial: (checkone) [_] Yes No

Nee et ee Net Nene ee Oe ae el Ne ee eee! ee Cage! Se”

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A itling may include oniy: the last four digits of a social security number; the year of an individual’s
birth; a minor’s Initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

in order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page | of 6
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 2 of 76

Pro Se 15 (Rev, 12/46) Complaint for V jolation of Civil Rights (Non—Prisoner)

Ll The Parties to This Complaint

A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed. ae Cveek AAD te Ae Re Bae oe
Venunufiitres ye gare nL
Name ber Ary Sumtey Ok
Address | FAS. Wes ‘Sa, “ee Ay eu . ae ee
é
New York — Ree “106,24. —

County Nes Yor K ae
Telephone Number (Lid Db q- - fo814- Le (é) ) GD. b Bq -&{(077.
E-Mail Address _yesie Stott AD YA hbo e. Cer. a

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corpora tion. For an individual defendant,
include the person’s job or title Gf known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. !

Name ie 66 Le A ke he i oepadal

 

Job or Title (if known) Pep et Ne wt. stew AL ate oe Hospital.
Address jeol Ste eigere Slee byeet
Norris taal” if@Hol- 5347
City PA Zin Code
County Mont O Mery Che ee
Telephone Number es ee fo t ee
E-Mail Address (if known) ee

 

(+4 individual capacity Eyotticial « capacity

Defendant No. 2

Name . Cras CAL bh not cee

Job or Title (ifknown) Sway ) of Bike Conathe  Caryenuenal. j Ever!
Address TS... Pike Cormty As A iv. eee
Loers Valle ey ™e RA. AGH Rw
City Vy ite Zip Code
County ae Kae Comb oo
Telephone Number 7 _ s a ee

E-Mail Address (if known)

[er inawviauat capachy [Official eapasity

Page 2 of 6

 
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 3 of 76

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

 

Defendant No. 3

Name

Address Abbe RB voAp Atrveet _

wLA yy ton BL Ka ee
Job or Title (non) sRegrepa, 1 Aor ney of ike. be Cea

&

Tels

__ Mel ford... . “PA. AY 33)
City State Zip Code
County “Pike. Comat er
Telephone Number

E-Mail Address {if kown)

[Wiodividuat capacity ~ G)Otiicial capacity

Defendant No. 4

 

 

 

Name Mae
Job or Title (if known) ee # fre —
Address | fA
Ma ee
City State Zip Code
County ee _M/, ee
Telephone Number M ft
. ; warren ee i i an ne — an en
E-Mail Address (ifknown) Ad fx

a enn il rm

g Individual capacity  [_] Official capacity

il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v, Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply):

{| Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

_\y bal Severeaal Trniuant A AND ViolAbren of Wi bal. LAA

on Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you

are suing under Bivens, what constitutional right(s) do you claim is/are bemg violated by federal
officials?

Page 3 of 6
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 4 of 76

Pro Se 15 (Rev. 12/16} Complaint for Violation of Civil Rights (Nen—Prisoner}

f

bi?
{fe

 

Dd, Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

_ id CADE Nien). Aténe hmentsS
Ti. = Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims, Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A, Where did the events giving rise to your claim(s) occur?

_ ON lec brant y YetordeR Ta DIAN, “Title of £ ME ‘Ki Dae,

B. What date and approximate time did the events giving rise to your claim(s) occur?

Oni Neventher IY, 2oig AL Approximately 251s oe

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

‘Please View Atdachte ub

Page 4 of 6

me
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 5 of 76

Pro Se 15 (Rev. 12/£6) Complaint for Violation of Civil Rights (Non-Prisoner}

IV, Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

“Pl tase View Addinchme Nt

Vv. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

“Please View Attachment:

Page 5 of 6
~Cas6 131
e 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 6 of 76

Pro Se 15 (Rev. #2/16) Camplaint for Violation of Civil Rights (Non-Prisoner)

 

VI. ‘Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this compiaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or neediessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law, (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery, and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Address

Gy Yate =|S~*« Code

Telephone Number
E-mail Address

Page 6 |
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 7 of 76

List of Exhibits

A. NYS Supreme Court, recognition of Tribe

cA

POMORZ TAY Kt Hammao

Commonwealth of Pennsylvania Governor's Office of General Counsel, recognition of
Tribe

Commonwealth of Pennsylvania Office of Attorney General, recognition of Tribe
Court of Common Pleas of Lehigh County, Pennsylvania, recognition of Tribe
Tonia Scott, indian Status, recognition (U5. District Court j

indian Title, ‘Declaration of Ownership Affidavit’ for Pine ridge, Pennsylvania
indian Title, ‘Declaration of Ownership Affidavit’ for Saw Creek, Pennsylvania
Decree O1

Decree 11 (Heven)

25 USC 1321/1755 (Assumption by State of Criminal jurisdiction

25 USC 1324 (Amendment of State Constitution and/or Statues)

49 USC 2, Sec. 1.4 (State and/or Local Laws Oo Not Apply}

. Department of interior/BIA (indian Titled}
Tribal 1D. (Deputy Chief, Keeba Scott-Harris}
Letter to commit D.C. Harris into Norristown State Hospital (A-C)

Anti-psychotic medication Zyorexa Side Effects

Indian Title,’ Declaration of Ownership Affidavit’ Duchess County, NY
Court of Common Pleas of Pike County, Pa Criminal Defendant List, Motion to Change
Location of Proceedings Before an Issuing Authority (DA, Raymond J. Tonkin) and
“ORDER” unsigned by Gregory H. Chelak, P.J. : Certificate of Service dated 11/24/201,
Deputy Administer Clerk, Mary C. Swartwood :

Pa, R. Crim. P. 1100 {600}

1154, Law Enforcement Use of Coursty Correctional Institutions
Hard commodity (Natural Sapphire}
(Ce AS 86 4 Font RIBTC RS ra 1 Filed 04/27/21 Page 8 of 76

“Vnbev’ Feber Af ‘Ru le: of Civ] Proaepure L L by Or AMIN a

| 4 . a po
below, We, the San Creek AND Pine “Ripae LAI brand Cimimny
Of ey, ‘ —
~ihres Ivibal Gane; | Cevtiityy te Lhe
iN foy MAbLoAL AND be het that ¥ IS Conplain by (Dis Nek be TAL
vveseulen be au nw Mf
iM - tb lor Anal intpre Perr Pur pose, Suelh. AS to kAVASS, CAUSE
; NMe Ce. SoA delay, or Need leasly iN¢veasE the aost of [rdiaaiin,
Dis Upper =D bg raising law ty bia A Nonltrivolons Ar stke st.

by exlendag nedsityina, ty vevewr< Un ovier!! ok pond;
EK iAlgp ME ty My ¥ VSVERS Me CXISETAL [Aw ) (3) the |

ue
best of my Kniswled os |

frelnal Contendys

ak. / ‘ ;
30 iDeNtified, will nd have Seg ee atter a $

= Zi i. : , . is 3
Versenable oppor Eunié tor fur we INVeSLigntion ov Atseovere

PSE Coneplres dk the veyrine®

AND C® the Complain
“nents ef Rule 17.

6tLER

We, he Saw Creek amp Pre ‘frsqe Thipian Concnoatilies
“Tribal Cornet Aaree be~previbe Mee C lev KC's Offree wid
mad nee to Guy Adbress where GAsEH ye Inteb “Papers:
NUN pe cvVeD. We MADE stan Chat cnr fp} hive- Le Ke a :
A Cuvvent Addvess on file wile Lhe ClevK's Offa run
yesulé in he dismissal ot My ORS. “VIS OFtite MA |

Signatures of Lhe Saw Creek and Pint Rioge Taprical

Cenunoias e€D | a bal Coune; | Menbers.

| FRecae, Seotlf Sunita:
“Rosenay 4 Qeott Sumter:

 
Q payy ESSERE PLE SPE SNL Fooument 1_filed 04/27/244 Page 9 of 76 fi)

Thal C Ve Rw Laan Ce WM rli eS
VI WNC YUKoIUNS Tonk gy AWD ,
AND travg Lmwee. 4 te iL f vc esrep Keyed.

New Cones,” Plarwblf, tlue Saw Creek aun Pre Rioge

“TN DAN Cincnoinities “Tyr Lal Corner, . Plarats ff | birral 45 :
Lluis 42 US5C2 1983 Ackion ON be kal of Lhe 6rK iS
Saw Crveek AND Prn€ KRipgae Trp: ian CO onmMuaitted Vib.
pt ficials: They AVE AS followed:
|. Deprty Chief Keeba Se ptt Harris

G ae Eratoree men & Adan Abdure Ralunt
4, Deput of Law Snforteernen& Musid Abdur-KaAlent

H. Deput of Law Evforcenten |, ouokane Adans ope ye |
4. De pe 4 pt Le Buforeentenl, 1 yy Anton ny S Mei]

Dept of Lie Euloveenes at, Shon Rashid Abdull ade

 Vrinerple Cl Clief Tera Cee Le, NAME oil] be rie ki bind
yo) thal Llas Com plaritt bck Prinerple Clret Toate.
Cott has PAL ON going Separate Ackion "PEN Bind:

The Wan bed States “Drstyret Cine t hus qurvebretien
to t Planutrtt Action, Actor ding Fe the Follevina rece
De NES)

A, 28 USC 133)" The pistrrel Crcrts Shall WAVE

fvt iNAl - Uri sbie tion of Al Givi | Actes AVISi

Ytiber the Constrtutron, laws ov Eventres of
Ling United States,

A
“Db: Any Action chur ging Violation b¢ —Tnpraal Civ
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 10 of 76 @*<
Rats Act is within. urispictioa of A federal.
bart? Sex “Dru Nettle V: DANN, HIT Fe Supp 1352

(D. Kdako 147d;

CO, Th swans rnbtent of Congress eNnAckrag Tapia Civil

“Rights Act bo cenbe-bodu ot substantive veghes
“pRthevNeD IN part on me deral Bill of Rights 0 2
de place Aaviabiceiond, rn. CRSE of vielabion ¢ ;
Lhose vrahks ru brsévret Cris” See Qelemon.

Ve LBRoSE 33S F Supp: TIS CD. Nek VID),

4 1G j Lg ANG 4 .
\- Article tL Seotiou § of the YU Ss. Ca WSbr tactiond MABE
“Tapia velAbow eExdusrvely wille Wur Uniden Mente
See Onerpa Timaw Nall Vv County of Duenba

CharT),
E, Tn Onema Tnran, Naboa v Canin of Onets A,
WH YS lolo| CIQTAYS a “TN brad IAADS be @ AWE Lhe

. ite
Exdlusive “prevince ot the Ceneval hw,

 

 

F. Ve Kipper py rAtION Act of IS'TL mabe Truprans
AND TCNbiAN bribes the Exclusive. Arr rep ictrens |

ot Conqre 3%

(.. The G24 TNpran Cilizenslu Pp Ket, nUdbe DA DrANS
Vnikes States dilreens wil the privileges ANDI:
yey by es bt! Lhe I A een pne nt, b Lhe :
VUS Constibubion. See Slaughter~ Horse Cases

Cis Ta- |
Case 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 11 of 76 7
Ord! INE © f é venes °
Con Nevenber 18, 20 iq ‘Prinerple Cluet Torun Sestt
And Lee Bix Ue) Wibal offrerals weee falsely [prison
-eEp (35 CY84-10), jlleqally AND sta lawfelleg Avres berh
bu the Pike Condy ve 1: ped TINpiaAn Welle hamlet
ot “Pine “Rida e. beanttse Lhe PY ivate ov povnbiva/pol- |
- itreal on BP vision of Pike Commey has been @buare mg
Lhe dwellers om the Tnoian t:&k hanilels of Sau’
Creek AND PINE Ridge property tnxes ywrthot thee
Walkor iZAti cht of bur S-¢, PRAT C. “Tribal (meranest
AND Stealin Lhe monebay 4 “PYetEEDS Py me Lhe
“ly ibal GaveRNmMe nt
TN vetal iALION, yw lie Nn Prinerpal Chied AND the 3x
ie) Lyibal offrerals demanded Lhyt bhese Abuses

| Tor i) AND the rx &
Ce prse “Py INCIpAI Ciel Tonra Seett AND dhe Sx Ge)
° a

wren

5 : a OE gy ( af
Lyi bal pf fre ils weve Abducked Crow the Pupiay
vibe : 7
re. Lh Peme Ridge AND PI
sic Prine pl aided any the Srx UD) tribal pt freials
riey sient » Me veal EIDE 4
RSSAUI ee expat ef AND AKE OTA le) Wy loa
i NED WwW Lhe Coplse nec
AND/o¥ AY du , ——, apo
Lhe ft of Defendant Kaynend Tonks Ay Det-
A Ktrtl AND Dedendant Craig Loewe:
“Thos id) AN edtovt be lave’ Pri erpal Chief and We

ACED into INSti IBN, IN
, AND Enotionall v
lave been
‘Peavals | ; : yestyAl
sf tiejAals li bev tres AYV€. pee
C pv ZACen Crem ei ture pardies, bif, |
- e NpANt Se 5S ie
Six ld tribal oftficrals * Appear” Le AbANDoA Liue
Case 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 B: VER does,

Le ot Saw Creek AND TINE Nee,

ropiaal “TEle Wuantlets of Saw Creek aur TINE Ril

Lia bian U le | i Lhe "Yi Ke Cmats (Private

inte the Auvisdrebien b 1 oT Saw Creek
( evr -nbion) “Thue Tubinl Lille bnnllebs et oAw Crees
bye

exp PINE “Rid vi4 titled in Ue Nanue ef “Principal

“Good AN oy inthe Lue qurisdied vest
Claet “Tonrd Coote AND ConVeyed inte, tle an 7
te SOPRIC Wibal Government, See i
g dylubit F, Exhrbié Sxlublb Hand Exhibit +-
yo 7

oy. ] a4 sroximrcele [Qt IS pm
(Sa Meventher \8, 2014, At APP \ y 2. (t) “Ty i LAI
“ ee Ay, nb the 5 Fa.
“Prineipa | Chiet Towa ° “ ~ The “PENNS yan ue
ott Gials Were pyvesteh by eee ps PP “Tyan peRS
“Polie Blooming Greve (Toop fC), Te . | » re
bY an, Cy oo ‘p>. ary
: 7 | waa title WaAned @r TTAE
Lyscspassed onl the “itor Tele IA L, Dy imesPAl
“Ripae AND ¢ Liv aied Skate t fe NSE we i. vt Ly
~ { aap he Six (i) Tribal otticrals, SUC h Ax ve
C i oa rsa, BetAnse “Prin pal Chret
— SPASOING AND tevrev ism: LL € C (De oo ide “ay AG CSS
AND el) 5X Lyibal offresals Were HAE ERE Pp ——
-f leqally AND lawtally e4eebrag A Cy incisal creo pre
oy rants Sohn Devbyshier fram Lhe Turan title
rail of Vine Ringe Sent [aes de Met APPYE
Lo TENDIAN title JAND6)- See Exlibrt 3, Exhibit &
© dubi é\.L AND Exh bit M.

STL bun lon been the [Aw that CL AbiAns hole ; ves
\ AND VNDEY Aboviqinal CTupian) * ve Ne Ser
An efectntent A ation. Ac anise bves passe : i ; -
‘call v. Byoek’s, Wd Wo dd 2, ra Ja ee a
vight of edectntent iS NOE bpes te GNSON)
Case 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 13 of, 76 @
See Aloo, DaeipA “Te brew NA bivat Ve Cancmd. J bt NEI DA,.
& a rom Mh ne Aj Are Ro { tye SpASS
LTb US LL C14 $5), UN DIAS MAN ne
A@hbrens fey Vielabrons of Ueik laAND righ S72

    

€ rstovee Able.

. Aboriginal (Inpiaw) &rble Cyentes A le gal 4

! in, yeas” SEE
ht Against Anyone bwt Congres.

Is TD

“preperey vie | ee)
“Wellitrbu, 15 US SIT at 2°

  
  

“HeecheR VY.

. f
_ . oe A rEtter ot
“Use AND veauladion of Tribal Lanb 15 " Lhe yi'S+
Vribal Self aqnvernne Net pre perly lere en y

~ Sect hoy he ay / 26
~ pichion 64 TWrbal Cowl” See Coens N- a
pesanga oe wo ty my te an ; é f !
Sioux The, 405 F. Supp: 1995 psp Cite

+
AA n a fap pe Ae ir my AL é& ARLE. [is
‘ wi part CAN he ¥ ecivtes WERE based ¢ ‘ ~ cab
~ ings 10 thAe Aborrgin Al “Trlle 15 A Se om ue
| hs roM, Suz edevia’” See Chere’

A Contrelled” posse SrON, Sup QeNevis ocG CMe”

FS am 4 (|S CTSBL
Nation. V. Georaily Be US 1S CBD

ns Se ICAL ON - on | AND the dy Lie. be YR k 19

ay Lhe vic ft Al UN brad by TNbrad lyr ee,
held iN a NAME Lo, by les Gintes A AVALSE
aylogedk to veskvitkrents & 4 Maite Sentes

AWENALION:

ja a , ioe . ry hf her i iA
ahs Qu ArAN bee the otdu PAN ae

ey ce Court
A Lle) m the ae iN YUsion u Tal At (372,
rey
cm ger f} a a i , Are ay -s 4
AL Lae P Se loonu ml a Grove StAvON, Prinier py |
Jory | a To saad . Pound, ‘ oo ; daa ee ao be wg
luet AND De pute Gluet KEE bA Soe bb Havers we Ve.
~ ae 4 | . : . a : - L ior 1 . fo hit OAS
Landen ¢fep te ra Mele pe nial toy eleyers il >
Case 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 14 of 76 @
bedore berma Eras ported bo Prke Gand tes Cort re iad
Fae: be Into ie UNAL Ori ZED Cuslopued De fendavd
c VAIS nies PrINGipAy bye #£ AND pe a REEF bes LR

Seott Haves weve ILAND etted, AN Khe 4hnekleb AAD
ShAbinve b by twe (2D Are Ss PSP ' Treepers AMY FAL
there tvans povt te PEGE she Clive Te (bal:
Liaw & Steve nent 6 Mises were sub Ae CED te -bher
SAE de avy Adine Abu se- “The five. C4)- Tribal Law |
Entoveement offre eva/etbie Pals Weve tvANs per ted um
hanbentts, Ankle hackles AND ShADOW eb be PS. pb.
(Ar Med)” ly voopers IN a ARANUE (aacssbatien runtte r&)
Five nunndes At ker Mer cp Cie f And De pre 4
Cluef Havyvis.* Ualdiug Glut? ‘anudtrug’ Aal in mate.

bo A burke bids 4 “pest fey AN “per ED © f tine & Xte DING
SPADE Cine VequiRed bo Adress AN IMMED ACE
oer ob oy Lhvent is A violation’ of Lice S** Anu: pment’
Sie Hope Vv. Fe Shes, S53 US TSO 738, 747 C2 062)

AL | RCo Fe Depity C Cluet Havers Neve ke Con tynete b
Lev PLUMS rat 6 udp Seywide ys will Péé@ Ee “S, ote
my INS ever booked Ab oe Pin erprinted bu be a -
~ ENDAL Lewe Stat lore At “pée B The five (2),
Tribal Law  ndovoement CO fEreey 3 Jot Craials Wa bev
duvess Combracten with PaGed adan Abdur- Rankin

isa Ab bduy- Ralunt, Su sh ANE Adams He iatbey 4 lye.
ni

Anthony, Sutton Aub Se Kae Rasitin - walla,

Sint Cort hans No ALWTS bre ben obveER pis} pute
Ay HINO Widlund bow fairres ot Taibran Contry

 

i
_ Case ‘Pace Le Te Document 1 Filed 04/27/21 Page 15 of 76 jes,
de Spike Wek bk wt Daprant foe fen py & Ganeeay Leh
bo Aawrsbrebiont Of Stnde Pryy dh” Yor Ricin.g

; « Comr ts See Neloow y, Dubois
230 A we Qa. SH ON De IETS? ~ ey
232 New: al. SH CN D175).

    

—Sushkane Adan
alts ly the “Vvoopers

f a ’ ; ; ‘a pom bE 4, Lf Ci
ng Yop K, whek [5 A 4 * Arte n prtent Violrdioal o>

the US Camel Qi bea See i KAALDA NV. Ay i ZoNA ae) =

a 3 Soy patf
Ot clue Six O Tyrbal Offieals 7 OWE

tre nig r WAS VedD lus Mirauoa °R

 

/ NE PC. CF. The Six (LS ‘Trt bal btfrerals Were Su bAe etep

te Nun EPENLS HunuAal “Ke hts Anib Co NSE} tacks aM np Ylal-
- MEIGS, 4Sudk As Lhe rs [Burata?

A. The bri bal oftie (Als ¥e MUNED CAL THU
(Restvvelen Hensinia VU 7d) AND /or LH AX.
duving thie UNtAwtul penveerabiens
At P@@ FR whtel Consist of Ue jelne:

 

|. The tyibal offrerais weve. haurertfens,
ANKle Sh deKleD AND Shadaced by 2-3
of Deferdank Lowe Staffers, eVevriybince
enel tribal offreral wild leave & ye
Meme The tyibal officials CONDI bivar
-Qreyen whee triiaa A Shrwek. The ©
Lyibal offtreials ENDUrEdD UINECESAr UY
Vesiyaints. See Cottrell v Caldwell ¥
Ed 80 CIM Cie 1946) |
Y. The tyr bal otfieials Weve i 24 Rk.

°

iSolatron int A Siagle Anil cell’

 
Ay

Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 16 of 76

Shee

3, Thue TWibal OL eral ls were ph 4téall
Mentall CMobonally AKD bv dratly | Kes ~
-ED by ¢ fendant Low dtattens}

J) The Tribal officials has 5-8 nuamte
SIUWEKS yolule the Caucasian inmates

tap unlinutes Shaver tine‘ See Wave Vv Rena
/ 61993)

5 ice Trihal Olfierals were [as bo vead the Nek
~Spapers AflLER Lhe CAUCASIAKL intimates?’ rf
Defeananit } hiwe Slnffer< alrol nod is oars
bhe Mew PAPERS fAL ble byash} |

lo Tha TFibal | Of reins hel i PUeN CAUS Were

_
With per MINES, bo “Lo alia < 2 per Week.
the Cavensina INWMemtes Usiep dlye
Yt bes tel € Dhaate Pay ~pad pe Minrcte,
lhe Vv ibal Oftretals 9 kone @alis were
ytdunt Lhe [0-26 wim be durations. While
Liue Cacasian jAntates Wad UNIauted time
ON the telephone ALD Vipee tele phone
aed, TWh pribn| Offierals were
Lovb de “be | “eNDANL Lowe Staffers
“Prriake alt waraig the Video diephowe

Th The Tribal bt fienls We Re depyived of
Clothe S Food Aad AND fee Propucts. The

“Wibal Mies have ost A aye ad Aniarast
bot wWeiakt. The TWrbal ptLienals We mer
‘Denied Dey, Clothes AND hygeure (Prepnetes >)
Case 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 17 of 6 iQ)
i whuele the TWrbal of fren Is laws par? oc
dyin Conn oS 1ioNAYUY) UL De fe dant hie on
Si hule Ue Wibal otfraals weve ralsels 1 “ ees .

id Ee cold, UNhe ted AND UN iNSUIACED GUN Gece

rl RAGE the $Y Anke nd Meat quar Antes
J Adequnte Heatin “Qi Keenan Y- Hall 35

E, Bal 1033, 1041 C9 Cin 144) (erang 6 ! les iS

ve Gvileth) 624 F dd 637 64% (4 Giz (V9).

“Thue Denial of Adequate Clo Hering CAKL rnd leet
PAIN Udder Lhe Yr Amendment? See. Wil PR.
Ve Sunumen, (4 FE. Bd 41S N21 CAM Cie 144)

 

 

 

g Wefendaat Lowe Lat fee Vihgsrean Assistant D
Sobut Kleen vinta pt eK Want PrrserPAl
Olued “Toman” Seok Rad DC. Harris by yep -
~\uy tenting that ta A DNA tesG tkeve nent

MO pri fevence hedrmeenl Av fat, A boa AN!
. an ~ ff, are J % | Al & 6
pupil, ThEN WALC AWRY lAn 4 “| v oa

Ife A Hrsonl Warp “4. 0

al (RAW N- KAN pligy Ds wins
te way Shive DC. Harris 6 TAS aan

" AS A ule ‘Deb. WAS JLAND outtens And ws

Shackles Also eG. Harris WAS foveeD © A

4 J ZW; , , Lar 4 LL Ve

LE VOmlicing WP ANP dewn SENS; sir anid

Limes Woken De€. HAWS WE a

Weve Eines © spay lls amd ANKle

nimost Pall yolule 1A, KANPOR TS

Su ACG: K | €5,

C De fe mpawt Lowi; Zk
ever OCOASSIONLS Woe
O, RL MARES rhs Sl ppet ent 1 celat94e uy Rape pe O16 lew — @

- Uf Ni dhwkt Pp. é. Llarvis WAS WAYNIAG
to bele fest Kpve Ciat fers Coy OV ere two

+ lo ew Ada rren€. fachday

Lhe WARE. Amcmntl apovial TueVe noe. Thee

le Ald insi be b:G@ HAYS gel | cell oNlu be -
—dpnle Vepnyved after peG. Harris IN: Yevied

wer lek, vine U byue La lf, ». é LAr is veae ive
Ne. MED en Aten Ein. pe fenvant Je

py Vel weat
atatters veduser Dil @, HAY fi ever ¥
for wus bier ALLE nitioal. Wye 4) .

Heres Suffers fron back ;
WER. Ship ANT Pall Nérbedt 1 Peer

“PAIN, Sintec

a . , , ne f f :
“Dell berate iN Ubi tteven¢e to KR “pr VISONER'S LL
Gevions (UNeSsS bY IN AMY SLALCS A CASE

pf retion UNDder ? 193° YW we- Egtelle
Vv. Gamble Anible ) Tl4 us V7, ie ()4 7b) AWD

Net v. Pe V. Pew ne, H234 EF ad IDF jo4e
64 Ce Dob),

(I. B.C. Harris has A NEdrea] Mistery ot fs sdlun
“Defenpant Lowe Slatfers wad bunt b.é
Harris, Whule DG Harris WAS MAVIN AN
AStuta Attack, thuat th DN nly WAY a

Ye leive dyeatite nt frum kev salbealer AND/or
leRbal Whe'di ¢ Aton. (liad was iat POCE™ pe “6 essen
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 19 of 76

AND py ACCeAS bp Lice ae ae eo Wo Ae NE, me

i
DRE GONE Per sarees AND hasing O1Gs
“PACE, Ome ieipen involved De fen baal we
Slnfler Nuyse Nigele KAtwen, EAele Lime, B.C
Harris in A weaken State werd vetise
EVE ex tortion Alber, p & by ‘bef enbAae Lewen
Shia ev 5, A Nb bet eub Ant LWE Skin fers
wind deny bG@ Hares menien! tre ndnce ik.

 

Whe wh pe |
ye Deli berate ii bittevenée Stunbar App
oe bo de ‘process Claims bt Lak dovveediexia)

) rey 4 officals failes &e Addvess tloe ywen-
7 ICAI Neebs of A “pre trral detarnee” Gee
% a“ sy” f, f Z 1 ,
Sd PASS, bod AMY (IM Cig 2Qvie),
ma A i . Son ; , _ ;

1), pil Larrts AND Principal Clue “Tons a Nee le
Were Ehventened by Defewbruke Lowe Wafer
Otieer K. Ger aby, IN Wiel Offieer Kk. Gevadi
Inforneh De. H ms AND Pa Seodh ju Lhe
Alplus VWNe In fyomt of mfellas O4Lre eV, D+treer
WetKlnd ANd Sixteen (ik) fenusle jmnurtes
Lint both Wibal O4fierals weve Apine to be

Oaken to Lhe w mds tu le Killed ANB be buried
rele Ue pest of theta peoples Later Ofieer
) | VOTH TES peopier
Crev Noi infornies Lie (2D (other) fencale imnt-

- Ates Eat Chey NEEbED to be rApEed .

 
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 20 of 16
1%, Did HAYS WAS Surpped: NAKED Anite Vi me
Lywpeb 4Sevey AL ki Meo be, De te wd ante bee naa fo
Giatteys, fond pvc. wi GY Hews CONSE Ae PA ~
dy thor aU one), © % LY Ip Senrékes Lhne mre ; .
Sd yessyve, VIN Pati ey WRAY ASS (NO ) OY AN yelate

to ANG leqitiniate pe Nologiéa/ interest 5 hew-
~EVER, WAY Be UNCC stiditional 7 Gree

a I fof j | Ly sy 2 +
Michkentelder V. Su neuer, S60 F 2d At B32
(4Ere |488)

fo
LL OK OA —_ i i Ema fd Vee | Loa Py ere AL DAML t:
“nh DG, -avrrs WAS bade Sian(Meb in) Dereapy N

L moe nee Alters AGAE Net the Ll Oovs i we { 1S a
IDVN K bets < iNsibe Pe OF, C AMSA ple KR eck

~duve byu SING, Ales AND pA NS Ube wae ,
WER. body . |

oe 3 DAA
Is. Th. Hanis ¢ only addled C a en 1 LL, \ 1 nA
ALD Shue vede ved NO Edie ‘AI Kites “
fom befenpaut Lowe Staffers. | rIS07
alfa 5 RMSE KE VER, py ey Pe Ov SBN oe /
awikl’ Food, elo than shel tex, Sanit Atiou, MEDIC
COAYE AND pe yoNnAl 7 rte by ‘ See Sel usen! ¥: he Ww! ,
QT FS 726, 7%! (A die Zev) Amt

7“ eet my . dic
+t yay L62 F, Qo 1237 1R4b CA Cre

   

” pt ov

1AG2)s

Nor DrC. Haves fener the Sriell of tees, diy
Le A phat of PECK DME to the 4e7 pti.
~problenie 0. Harris Etteeks inched Expert
-encing daily Headiehes AND NAuse A,
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 21 of 76 \3:
* Su Laec+on ot A PYTSONER. to Inek of “SAN ebro”
Hint 1S Se Vere py prolenaen CAM Gonsbitcte AL
| nit frat ron of PAIN wWitlunt? Llu nie Anne of the
wt teal brite at YSee Ax bevsoal “Y brent ot Keen,
AS F, 3d V3, 314 CA Gik 1445).

“ Thtde yunte \VENtilddion AND AIR flaw “yo lwkes :
ble eth Aytenp nie nk if it “undermines the hea Hi
if \NNUMES “AND Lhe SATE ALioN Of Lhe pene |
PEN Ee nei ary Y See Kee wAH ¥: Itall % 5 F. Bol

LOSS, 1o4b LO% Cie qa) ( Luotina poptewit -
Spelinusal, 753 F. aa 774, 784 LYE pe 199%

   

at

WT, ty IN@1 pS le CG bred Q otk AnD Da bay res "We REZ
bi bea! VWSED AS A WEANS Lo disdiple CAKC ASIA.
feninle :imurtes b vy Defennant Lawe Bat fers.
Wilh tawiuks, suehas Une drm want te be

Den “6 WA t lo be pe (AL A eel soi bbe bleer
Tunas do yt ROCCE has A vepictindreal
vt Asevinin lion Segregation ptSelatioas AND
Mouse bo Non- CaAnaKsrt Famates. See
Sulvester Sunquee y. Pike Crnty Covveclaal
FRei like Employees, 2, 19- EV bb soy Man’
Dist Peunisylvanir CIA T/Avad

Casteen D iskviet Court of
IG “Defempant have Salers priancki¢e Ani oper
Custom of Whibe Su pre Wid Xp Qa evens. Ole

  

 
1G

~ZEN SID AND WerinuNAlod Aanwnuseé ANYONE ~
Defewnaud noe Statfers has Consliditer” AS

Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 22 of 76

“Mow Suki tes” Db, @ Harris “e RE Seolk were
i nfo Wed within A Yeon full 6 { ‘pesple ) [Mah dM 6
Deteupawt Liwe Slatters AND ptkew INmates
thank DG her And PC. Sasit Load AMD drinks :
Weve the only two (2) Meals Llhat were Yep-
~enelu spre a by Mer] Glue loanc Lheesel-f).
(Us. Shel 14 & CAuGasian brug Addiat

prostitute) Ms. Shelia 1S enpliy sp AS AAL

inate ywNit Woo Kev AKD SevVes Yes be the
(Mymates (No LAE Alphas Ui in POOF When
L\e Alleqnbou WIS presente te Be feubart —
lawe Staffer, Sta Sa 4c She Seactly iS
Oy MER. POOF nundatey yoke Im evinchual Ieis = ,
~ bry of donestré Violen e), Sta Seat le pri forme
ye avvis Any PC. Seste thal Ure wiidd be
Wo @ ania livals AGA’ Th Us Shelants Ad teiewarns.
Ws, Skehunt Sater bo PC Seott Ani D.C. Harris.
UKE’ WW jude iS Rra ant” jp Al i front of W VOR ir,
Full of innuates atts Defend Ant Line Stuffers.
Ms, Skhehant’s SALVA Cn he extvenel e Arn

~ Bi to Hit eal dic b+ tS, C Harvis AuD | pi Seo

Ne Karri iS “WAS | eeu eal AND reeK lessle ;
EX Posep to [Ay ate ue ities of pepper Spray
Lunes by Defeubaut Lov Staffee, Lbs DAD
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 23 of 76

: slhnen MAK.”
ov nian, TM Wlureh “pret prded AN As

~DetenrdAnt 3 WH Oye af bevy spyinmhal nat. bye ANAL A
win béew Ss TN Uie Abpha ‘Yenik in Ped G bAd Silt

OL, LOLs “The tunes - Weve DO vead Lhettlur
wy it orf ifreey Fa br RAL WwAlKep oye blew WAY ut rd
ev an MASK WAS Closed Elee DaeR bebuAd heey
le AVTNG De. Harris te éowale Viele ably AMD |
NSP 2 MIR ON Uue # lowe LE bavi’ MloeQnipaf
CUYNeD of € Ue walee rm Luc mat be bone
SN p the F°UD Cpabdwner of viet
pepper Spraiys for 6 over (hive lua<, AUS
Wbey de Norn wirld Laut bef. Havris

bY tell “ KEK, Ky" De Ae (ant Sols ibe”

/
AND the mage B wE LH BYE ES WAS De MED

_TWepieal AtLLeRLinan by | Detespant Lowe Stake
Coys. |

ike O™ Hntendiiewt quay Atbees me Den] ENE
qi Llunet oblelil berate isbiffevence Lae Sevier’ |
Woe pen| Meebs 1S A sublicien tly NER ren
Ve abe rte at of the yrakt tev Cand Yelinia the
Clewlu estab she hy (See Newell Ve
Cause, T4 ¥ I ae 6 1. £44b).
“De alial | at nepiedl Adit bons by | pr PSOATETS
Constitvtes An GI* Anlen dle ne viol la ton re
Lhe deMiAl Antaculs to deh berate IND it Fe ven -
bo Sevuus Wedieal WEEDS of “priseae RS
Se HRELE SP URRE, PHC BAS 2 gy ©
CY” Cig 2602) -

i ~

i

ie " PEPpeRr Spy Av NGI Dent of My lu 6) 2620.
Degin jp Whent” He ostd declaren that ie pad
Wey Tri bal pt farals yy) AmLED Le le weve PE.CP |
AND Hut "P é, Geolt Aud DPC Harris Wad Never :
Contyaeten with Peek 1b. Norncan ve pled
ko Pe C. Geode thot le WAS S vreD ot Ve edd 's 2
Shit? Re Seott, DG. Havvis Anup the CI
dixteen fenale iNnudrees ruside Lhe Alpka
UNE were Gilling {N LhETR. spiVidDKal Cells,
when Le. Norn AND SEVEN UD officers —
IN CAGE CAT sear AND Gas MASKED €Ale- -
-Rep the Alpha Un rik, KL. Norman al ISPens~
“ED A v (ff CoNtAIe r ot Yiot pepper
SPvat Complete h AND Directly puke Pa.
Seott, Whew RG Sao t& WAS Condtined bad

KOK G/ spill cell. The funtes weve 50 Conisu-

“ METAL A Hint Lhe sixteen Cie) female jNmAtes
INSIDE the Alpha MN Expey! eltidD Vidleait
COMMING) UNcontvolled LvinALioN AND Deleed-

~ Aion ON Lent Selves D.C. Harris jaducend
AN Asthnua ALEACK ju Side her 4X 4’ dinate
Gell. [+ Nov nua OoudinueDd hrs rate fu Lis nual
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 25 of 76 Aye
VeeKle ss ness tus Mind off the water tA
LUE Alpluw VMN ny ber ye ive (S) ns;
AND Ue Wind WAS Clesed- The Wnt

pfieer Fab AW. Walked but of thie Unik
Poi hinr: 3 be @AuSE even wrelbr leer BAS MAC
Lhe fumes Werke tov re at for hee bw eAbure.-

“The “pepper 3 < Pra) INGIDbEeNt b@uyreED
heeause Pe Seok Prod lAimeDn Lhe Tribe's
Shatus AND the la K rf Guvisdre Goal by
Lhe Orurds of Pike qe PEGE arin

NS

the Contnord we! Ieee ot “Pe BIVAMIA per~
“taining te the bLyibal of fieials offenses.

SD
“A "PrisoNER MAY Also establislo Ant ote

Anienboiens | Violation by fentoustvaling
pv fered ly Lhve nts L. Lee "mabe <, le whic

aoe

SEE low a Chow Yd, ad) Fe Bal (OSL, i057
Cate bie 204,

cn

“ faa! pe babiliey
* Kisonl offi aials ¥ riot Sn te Lys

hed Ahse Let CAM! bb OY DID N ot) | (De ubit .

neat hae LL a , é ; ; ta é L po L sy ty ee
blue Speci Cie. Seuree. pl the yisk) Ee Ser locs
Lhve wt CAM be cae we Whek all presealers WE
ir x"pese e S ad Farmer. ¥. breNNAN, TH US

AL S4 cy Ge PY 4

i
=

 
i Case 1:21-cv-03723;GBD-SN Document1 Filed 04/27/21 Page 26 of 76 ay
f 7

:

wheee prison officials ywsen PEPPER Spr Ac
Lo quel A fiakt And the “PEPPER Spriaw \/ aid VS
Ma Or Ate bi ule other. inmate ’s Cells va { Aa dour
delay iN pYoVib IN Show ERS AND yeproa| Attcat-
yon to | Nmates Su ae VINE tym the duar ite {
eC Che eis ty ey Lhe pe PP ey 3 pr "A VA per S.A WY.
ViclAte the ye JA Mem rte wt % See G omtend

} _ ee Se Lo,
Ne Gone z, 298 FE Ba at 1057 Ob (4 Cre
odOD.

\ As t i lhe OM I Ae at ive. py DNA 6 { d hoe ae
Arte ndnte ut Anal YSIS, PY sod ERS WUS &
establish “PYISeAl ofLern [4 ~ Del, berate oo
j ND iff evente " bes VANE Ones tute AJ “| Canibr tans
ot Conf NEMENE fp €6 hublisk AN m Anwent-
~pmen& Violabeal: See Wilson NE Leiter,

cpl WS Ae B02 CIV1D Awd Farmee y. Bren-
“quan, SH US AL B34 4M,

Sy, (: Uarris WAS } alsele INP ison in POOF Lor
poe ke

Liarbteent CID) Mon lks And later tvaasported te
NSH, Guvyeatlyys DiG Havrts 1S doa Eialuintd ev
Palse Incpr fSont ment in NS H, Near lu 266 netles
; , meee 1 |
Ryo Av Event lhe INdiAN Title Lwwilets 6 { S py
Creek AND PNe ‘Ripa The Tribal Law En {-
- bY Cement of freers Fe. Cents Mural a Lhety false
LARRY ISON Ment IAL POCCE.
_ Case 1:21-Cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 27 of 76 Ge
“De fe nant inve ” Appears “te Cveate A OUslont anid

Alnus phere, rar ydhrel. De feu pant Luiwe Statfers feik

© rncliny Lal ple VY ré ol Ating bh Vey ‘bal bef, érala Opnighrdrd-

- JONAL ANibfy Lebe val Stat weg OS 4kts, Sik Adrekes
SW vi SHE Keess AAD Co. 348 US pAyey CiVTé).

 

Detenmane | mod VS Stutfers Yepent| pnt] lredurty VAD AYYA-
- N&ED " physic Mental | eniotionad dyebre 45 AND ASSA-

_ Ults | one {he ey offal is, Sec’ “Rab. lbevt evtson Ve

Eanuly Dollar Ime, Noo 14-3) 3), LOS WhS4OOB aL
LED PA, May LT, 2O| 5), |

De feupand how ie rained, SUpPeEvy [4 Seb, dle lea Gb bs,
Aoolanme w€s AALD Monikored the Acd; so at

“PCGre Slaflers, KS SuCh, De fenpant Lowe ¥s

AKSE AS lA e be Lhe I ha] L b€Lrera| Is AS
efendanr oe Stale fay Lhe Abu ses,

ASSANIES ALD C4 Nsti ieutional] Violwbianis caf ,
-hieled ‘vepont blue ri bal Offre ral Is be De feribane
Lowe Staffers. Gee Hunter MV Pirish Ec, 48 OF,
Supp: od SAS 354-SS (Mp. PA 26] 2),

 

 

: YN ‘Decenber | IS, ADAG, p. b.€ Hav ris WAS Lynas ferred
to NSH Pronk PCCP D.C Harris was hannacfes,
Ankte Shad Klep ARID dence Db bu ba (2) AvredD
Pi Ke Coney “Pol pe Ol lreey 5, NO. Havrrs was
iAS rernie by Sete DAE | | me WOES Staller, SEO: Mill
Heat < Se S being YeleAsebd . C Harr pS WAS
~~ Case 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 28 of 76
VAN Roy Av & He ete She WAS pe pal Ly AALS poe rtep te
A ylental insbractroal TE DG Harris WAS MOARE”

dup ber falsir HMCpy PSoal Me nt yemud have bee. _ |
Con linned 1AL Novristmo Stale Hespdtal Dé. Harve
“vould have vetused, Too (2 nuntks Pvror 6A :
O¢etober 14, LID, “Prinerpal Cluet Tonia Seott eon
branes hee fal SE} mpr SOM Net 7 nM NSH f yan |
“PlGF Th Lhe one Cp NDrkren AS be Ay
pan dent{ers ) AN Kle-Sh acid uD AND Shapawer P ‘ai
liso avited Pike Cain te Dalyee bllreers.

DC. Harris has Ne personal ba story ot te wen :
weds ANDO Cranu ly bustery ot mer a Hines
Si Harris AND the? Tribal Ly we Enter Cente
Piireers ‘also Prine ple Chiet Tene Sent es
jas A evinunasl Wrobery. prier i . a a
@y minal offendes conte IED oy es

“RNA end TONKAL.

(GE

 

oot fant , " | KI [pe is
Spd. Wav cis Beve EX pressed N “ ny af
Tinaisent to Coney Ack wie CHE LT '
C Oe rnihey the Comer ve Alda é
Pike Cnty ANToY CLE i] /
1 . on i - Tater Nabenal S ALS ws i.

/ «
ly ANITA Se€ Af

1. INS A tas b lL.
| : | ) tent, S26 US Blo (igus And Gri seed |
ASKING EER . ia .
eRe Copy TS cE, ad aby, 1372 NS

(ate ye VSD
Te GOP RIE Tibal Governnesit BAS

4
Case Niby ACL tor C Document 1 ,Filed 04/27/21 Page 29 of 76 Gy

Ip Conty act - ay CC ivil ANDAY Cy inn Al © fens oS
with luc Stale of Pemnsulyaniin The Court of
AMY PSpretroal “per tarnl Pia 43 : otbe Ses GAL ble

ENDIAN T7 Le hamlets of Saw Creek ano/er
- iA “> : hae 5 . {} A rape ; ~ / .
Pine Kiba ys Mur PERRI Tribal Cure,

“Tur bimrts of “P (Ke € muty As Ale Cul

feat ~
Matter AMrisbiedion Meilieé dees Defendant

Reunion Tonkin, Le Desde Abluvweny of Pike
Fe Qalbak LDF (4/012 19 gy))

As such, the Tribal Offieals evinawal of lenses
Ave iNVAUS betanse Lhe offenses {Char
PCQUYED ON the Lipran “7 Lf

“Ridge;
J

() Ceeba Seed} Harris, CP-52-tR-cvece 4o- Og
2. Adan Abduy-Rahiniy MS- GE324-UR- 2bb~ Be19
A, USA Abduy - RAhr mt, MS -&63 bsp. fe - aego- ae} q
4, Syshwne Adans He ylinige iM S-6b304-CR~ 903 -Qe)4
3 TWey Antheny Subleay ey Losp4-er— Ley - Zerg

b.Se Kaw Rashi Abalullak, M3. bbSe4-Ok- 2O5- 2ol4

onset

    
 

  

a
[ 4 “ r i } i S
€ roadle & f i

fade

© 4 Sig Arte Race AAD
“provable Artnwwt of yal . | ;
'? ov ole OAL 6 uni tavovahle le@al pre-tria[
publ ily. tn Whe hy the wepe protyaued Lle

a“ Pty fa | . OES J i : , |

Six GS Wibal OMficials amd P6. See it os bxevire
~0vrsts on Lhe Tapia The kamleé of Pine

e > 4 ie OE — to . \ . *
Ridae, jhe Gnse 15 A hak predi le Case eal
el ee

AND bear INO VeCeiveh A ha tl
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 30 of 76 63)

Py Ke runity / Le WYVLBAL Tino oh ‘py PA, that
WAS VECeiveD A Qrent ale Al pf nen ALLembival

A
AMD Gomdmues bo be rn Ee News. Syuele # S
AKL L be J rate a Met,

 

bN LelevisioaL, the VADIe) se
Cimrtyveom Yeporter CVE PARAL, ble 4g AND the
Contents dhiat Lai land News “net Cles Aah Erte,
Whiel las diveelen Aniqcr Semone Low arbs
the tribal 6tfiarals And PC. Seolt. Due &
Defenmpand Teak ru IN ben basal BND Wreb.

MAI ce SUPP ress onl AND fwbrvenbronl of evi

“Dende. Tur reali & iS thet the Pe Oncaite
Reavy ded “Duran thle } huantle} at "Py RS “Rida

is ial the AM Sbre dion of Lhe Ook Te
“Wibal Govecune wt AND Met pr tee Aun ysSre-
-tion AND Avchhorrty of Lue Conunani we aol of |
Peasytiane aun the OCvurvts of "Pi Ker bret

 

Vhe WAT Adé@vser AND pAdle Witnes 45, thunk was ©
Nole to visibl Af fran ¢ (nthe the Tribal rma |
“pVesde nts, na Died of COVID- 14, b AL ny QS,
Jb2D- His NAME WAS Sohn ‘Sev bu Shire Cth
SMe judivinwal, in whael PC Seat& Awd ble
Lyibal offieals Weve ejecting frem the ‘Pie
“Renae kane? on Novenber | LONG W lee, Che
“PS, Troopers Hea qin YN! law-bell u tyes-

“passed on tribal Lath AND AvrestéD © be

  
Case 1;24-cv-03723-GBD-SN_ Document 1 Filed 04427421 Page.310f 76, {| Ay:
~ banat, ag ~ DA Nard 2 fos Oe Wi (23)
Vribal be icials AMD PG Seotte Pe EV Ta |
otfrerals Aaip P © Senate Were IN the prece AS
0 { eae Chin 4 Me. Der byshk ic betove the Ayrest-

Ved Neteai bund oukial retuses te disness them
Crimnunal ot featSe sy AdSé6G;AtED With Uk, Dev buy
- Shake trom the Tribal offrerals Cy nunal Charge Se
Defeatpaut Teukiu IS Violating the 64% Ante aweent
of Lhe US C onastrcton J Litt Von tye nitadioal
C1euse? IN Craters v. WAShratalon, 4) US
Zl C1664) ,* Lhe Sup rere Crur b, ts kre Seal’~
Stale p th at, . Ha | dra fe Kat Live ( bh { Ves ad L A Lyaal
Cliuse exdludes ANY EVibeNCe Lluak js ‘teste —
| neon Al iN Nature FE Lhe withiess is Not |”
AVAtlible 7

‘De FenDAnt Temkin WAS We ijl AWwave of PC.
Seodd ANd the Ty: bin | pt{fre rals St ptus AND
Lhe Pike Crly. ve terbep Tupran “Teles
oF SAW Cveek ah > “Pra ‘Ribas weve Ini bhe
urisdrelioa of Lhe &. COP Re. Tribal Gev-

~ERNMENE, Defenrant Ton ral quas pre seated
Lhe Pike Cac lty ye bore bd uupradt “Trlles of
Brow Greek AN Pre Ridge duv rag kLlue SeV-
eral belwwd OCCADSTONS. | ~

AP G Seo te “presented A Cope ot che
Tepran Teles of Saw Cveek aud Prove
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 32 of 76 dg
“Ua cto} YOOPER CQ mal @AL TH s/iq)
ON Mee ba 5 DAE Liane ot wheal blue iP @ Pp
lvowpens | INVADED AND HE ekhy. crew the wncle ZL
br PINE R Ripa)

‘Bi “RA. Coote: Pre sen ced Defendant J donk
ANOUER Cypy By of the “INDIAN Th les of Sms
Creek AND NE “Kipar AS AN Exhibit ( |
“PE Seold's, Pelibion to Disnuss (Lhe Bale)
CyINGNAL Cle ArQes Diu to De feok of Suvisd-

“ACLIONT Whithowas nual led be fe A DANE
TREO AND Confiened b oy Le Gevk of the
F
J

Cinerles wf Pike Gar uty oN Snanrary 2090
AND Febywvay Y Dé 20, J

CC. Pp (. Gott pe VSOMATIY Wand delivevied. Another.
sh pt the Prec Cine Lu Ve box DED Popraal
Ti ele oF Hee SA okt Nb PINE R Ride hn tS

Creve | Prehntary henrs ie afisfa top’
Weve Also faved bo Defeats we Ten Kil lot thie
SCOP ROEG TWrerbal Gincues] afi 9/04,

YD: Defendant TON Kral WAS pYe Senteed Anlokhex.
Cope bf the Pek e eet YelovbedD Tupran -
“Tiths pt SAW Creek ANY Pyalé "er DAE, Pens .
DG Harris Habeas Corpus filrace of Sa lye
D0ab (BLD CVO49LDD AND inl BOOS eaee “
Case 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 33 of 76
| Abe AS (oy pus £, ALG ot Ie AA LOQOCVEV AXIS:

W he KL the ‘WS. shred Cinve! of Mipple. Pea
- Noy WAAL A deliveken the Coples AS Oyhibrka.

du All f ive CS) ConstAc LS s De fen pand rears
Chose to dis vedas Lhe Trupian Trlles of Saw
Cyeek Mud PINE Rivage ano fabrienle A MavY-
~Abve that & EC Se tt ANd the Sx UD “Tyr bal
btficials weve tervorisés, Tn vealituy the
Cyinunal tyes ASSERS AND bevrorrsts Cove
Lhe “PSP anv’ Lhe rpeyvi Dua | pW pum WAS 7.
bh Protess of berg mwtulf eAeeted be
“Pp. Qavltk pub the 8x (TH Fi AC vnaled
“RO Seolé's Tapia Tes weve vecarpep bu
Le Pike Crenity Recorder of Laud Reaarrs J
Sharon Sekirve der TN Acaurdante Lp PA Real
& shee AG pavits Atfealina “Lebles Mak of
Nev. 5) 198], PL S25, No Wg, Chr bY PVEVIDING |
Lluz veeorprna pt Gevtarn Afibaues AMfeab-
jn the THE to Real ESlale aun for dkhere —
AY 651 bility ito EVIDbeNCe-

ete upant ~TontKaal “Appenvs” be “Ret” udethe -
-i@Al iA | Neer pret wa Lhe [awa of Lhe |
C onivonwealle of “PEMIISYIVAN Deleu pant
~ Ton ial JAS AN oblranbion ty Sevve AND Not

Lo Vithimize AS A Prbsecrte y Defenpant
Tankind Swore fo uphold Lhe |A.ws at Our.
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 34 of 76 Ge)

ee

NAtoA, Yet Defendant Toukrl Violatis Ics
lol igation Lo Sevve Add Not  wetingimne ps
A pr O Searute vr bo Lhe pub lyre,

Deteudant lowkral 1S Violating Lhe Tribal
(Coenls [4% Anenbment of Le Due Process
CO) sey The Wi ba! OELraals have been 1mweAy-
Sn for over Winelven (ID) woulks om boble —
} hee AND NSH. TH Ja hiep Chales NM Cornice les
CC AW 10 —§ é ; ~ oe , “ ~ cer ft Bot Fue fT |
5 ne LF. 2al hy OA Cod Cie 14Gle)) Deken brent
te Ed iA ik fi oboe i “a — fea ~
ee Robe fry tr been (1M) pusmdhs AND
Wwitkot Spetulatioa 1S Sehermidle Le [ase Const
~pevably lonaece, POINtS Atrenaiy pc Sead ged,
os a yo? | 4 MAN. ho A bentAl of
pue Prebessy

DefenDANt lon kins tS Vib [ats ng dh & Laws of the |
Cimemonwenhkre of Pe NAS UVAMIAY PAIR. Crim. Rule

HOO AND bb Ld.)
“TL rs the “py pcp Ly ial me, sohrihe w AS Adopted
bu ov Supreme Cnr t ) ~pUuy SuUANEC Le (65 Rule
i [Oe at the :

— NUN tit OWERS KNbeY Aytrele 5, Se ‘([de ott
HART: ( ondti Lutron, A. Kev PYOVISION iS
; avin nal De fea DANA. nus be Ey red ywith-

“RNS
Lat a 4
tt iSO DAYS ot tae ‘pater of { ing A ey pron!
eri karqes must

 

z

[rons | “ft he id Not, Len +he~-

Conep , 4 oop nf OF we ‘ 1 devas
he Wintel voi the. “pve YUP, Cer hewld. Ve Lit

Ube. Harrislura ,1S8 “PA (Monuncoal we ALC Crmrt, BIS
C194 63) AG ab §b3 Aud Comtmgnwe ser Vo ony)
258 PA Superior (Mert, 2S) VTS) STZ Me rok

TTA,
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 35 of 76

A PAE
The Til bal lf @lals dying Pat GC RSE {if j ‘4 AND DAE
vt £yGa 5 Vs Skates AS belnd-

1, Keebi, Stott Harr s (eP.

pated 4 a /i6/ 1?

AY QE R- OOO be Ga- act) ly

2bb- Boy, paben (1/18/17

4, ADAM pBbW Rabin AS boat ae 262. ~ 2.0) 8) , ‘sates 1/0/14

“2 MAK Abdur Rakin. CH3~ bb “gpaert R- aa3-0b ib DALY? 8/4

a SUSI ANE Rass sd |elus- bos ao eR- ae eT ae rae abe} bh mee
wd Y

L.& 3. | _
“ (nes all ExeES

The “IF \ fil
0 als @yi WN
ve an baa RK -vial AS Ste the Wi be
dine 1% AS Withs | me . a

0 Preval 3 Ae Chen “Dy Shine id kave i

ee .

mT)

De -NALS Waatide
pt: Lhe apni Ye Mie eo CMALS isyh Wana re ES

Le disniss the Tribal &+ {fie/als State Criminal
Char des

Defenpants, Je ssien Keitkh, Crava Lunué AAD

“KAY vee fleaikral Ye fue “fF lo 3 nS mi bhe

inke reat Severe ignes of the VOR KG. Thi bal
(Wiper NMle “pits AM Nor Lk Pike Crees —VECsr bed
“Tui AN Titles ot Caw Cveek Anbhr PrNe Ringer
As well AS Ackuovledqe Dé Harres * ibal alty'-

ZEN SKIP aAnD/oy ty bal Stats et ail ArK Ce Tp fhal
officials Wi ce Khe S: Cj Po ROT. ¢. “Ty p bal savers Kinceaits,

“TDG 4 Layvyrs WAS ALO Chate Contry aces, | y Yet Rhee ts
[Abel ep AS” Black” (yvurver Color af Leos) bu bet
eNbpANtS Sessa Kerby rit rar Lowe And “Kaye

— MeN Tenksals AU Llyce C2) "parties wer -e.
Case 1:21-cv- -03723-GBD SN Document1 Filed 04/27/21 Page 36 of 76 @
i(
DYeseNtEb with Db De Harris typbal Mpeutilra abiaa.

See C yi bit N

~The TWibal bffietals’ €vibe rs ete izeh by. the

Qbates " New york AMD PeNASUIVANTA. See Saha brdd

Aj Cyhu bert B, & flijit B.C And & ‘bu bit h

 

Wha. 1S =< Fees Lioal’ ab oe bv A ibe
RY vee ied alive Ammteviean CoMprany
Lyi Be. L Sr neply. iw le. they Lyin A Qate AgENeD.

Lat paknno ledges Lhe tribe?

ue Be Cini Vy Avi ZONA Siate. Le | Crinus oe
OY US i473), “Eye bhe Very finest Days 6 :
LAD

€ Brune nit | |
Ey » renee te fete, aN ald I e yrrerd |

to ¢
Wee Rt ey Yi bhi ALG the SPENDIAN
LhentSelv eS Pree ee hom Ghia ke i intder £ lod ett
lbSle-b8T.
\ AJ tyib 5 AYE Mad: St ALES, t} LE’ Wave
ee ‘Be ar had Ve.

b cus WU eH, thal Lut of Stiles’
rene ee ‘Pouvel vy Manage yibal Cine) Ci¢s 9.

SThe Cosuct of Aw TAD AA vibe YS Net Seale )
ackion See Taleve ¥: Pues un Semtex. LUIS4/AV be

 

2) USS Ae LU ((2y, * Lap pal EY! bes Ave Sse REM

ageyek~
ve akties AALD AYE. “vespousible Loy exe ves A
= vente Aw Loy ibegy ¢ BVER. Topi LAM

pS rAad
Sppnian “WFibes have been EMG +,
oy ilLaval Sove Recgnty, QiNCE 10)

oaeme

penne!

ENOVE 4jue

Ap OU
Case 1:21-cv-0372 SN Document 1. Figg 04/27/21 Page 97 of @D
establic olane Mt i “yee VARS ceb Rad A “CS, AN D Geta.

Sv ye REV “re Ai by | 1 Pe “ SE. nD Re b ” 4 AML 2 é Ne as | AY an “Ac
+4 ry “AL oe Liaktad LAW? f iO is &

‘ ak iS Feber
seh book a Fe Pre “pad i Law" Yl | Lat |

ff aa ioe
oh ‘ PAl \ paw y WE ae

rRAL Lypbes WAVE pmwe we te yrRKe theie bwal

Di
| nal MALES, AND te

Zylbstnnbve hay pA paitey
oe fovee Lh a PAW } } AL Lhe rR. YON. fayunts, Gee“

- ch
SANEA ClAyA Pie ble av: Wav trnex, 4 Sle Us 44, 48
Q, an |bo7, S& de Ad Ibe LIGTOs

Wh Lemewolt v. Hitcheoek, 87 US S53 C1963),
“The Case leld dust the vequlaben ot Tlaiprad
Aten PS rs A “pobtreal qusceeny a eversLy (ene
“O CoML ress Wald Alek Subsge be ie Au oral yev rea
abe Crt Ke oywusk pre sunt: Cone ress worl |
emketyviseé ? apika MAY ATP awer ra. “Geeb
mae \ ii Hans VY. hee asy KS VTA nn qo ob,

STi bes J DESSe SS Lhe rakerent ME Or yy

ip be be cles ‘be

vu KE Ve ne. GWAL PAWS “AND GE oy

TPA
\ lain Lhe bEANDAVIES ot
trent Aue re fabe lke, AM \ pehex

een A NT
oi at eran tsi

’ o On 7
LANDS, ky bes 4 ORM ve ay Spat \
0 oe OQ ee aren Trapesa,
g ugley) > BQ YS wo & 206),
4 3\2 Sih ol.
Vous Led Shiates Yo Wheeles He 45 Ue «Lhe

sok pre dates

ot NM Osi. _——
3a ‘As, aut E54

- lcrotowey oe!
‘ ey « wh Lats les Mamet i oh “

ix} Ot.
CLEyEK RAV AL SOVE Ve \AN I NI D
oka Shea + keik, &I

Ce.
genes
c

Whore h ¢
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 38 of 76 wo

“Le AL 323.

‘ Wi bal Seveve ral 1 ranucads ty does Nat der We Leon
AAL Act et Contare 48, but VY Lher 15 ONE ot the -
jNhevent Powers of p \intiber Sov ereiguey whe
WAS Never been @xXtin Au isheb” Ser Chere Kee

Natow Vi Babbié, v7 Feo 3d 1484 Lp. Gre 199'D-

NT “beeky Ne of Tribal immunity extends kes
RDEV PDA “Vy ; bial Aierals acti id PM the CK.
RepreSentative CAPAU ¢ AMD worth iad Lhe
A tp pe ot Lhet ie puther Et v Qik. Kyowa Te y iLhe
ve Maandineberrianc Teollioh qred CIVAS) AND

0. BAND Pot awAdenc

(Si Eulerprise VY Cihizen
ibe of OKiAlwna (2661):

scp. Lhe bey, VY. Mates Seates C2060) CHOE
"Ty iba} |] win Eas fay eente att DLlyeers ACE wNRER
yikes = . i ho — an .
Lue ri he ve mee Sovevera ney ot LE “Tp DPA
“Tribe %
“TN ve tial Aven , for DG Harris dot pl eRSTAI 4
itty te State @ kavqes e+ Leyrov isn byes pa-

 
 
  

~5S1NG AND Cte.) Ds Cr Hare 's WAS bee ped
IW tinpe be me ji A Malioal ba Defeat padd&

\eanlly
a Oy ’

Moy i
Po

joes Hywrs wUAS tAlvé

Poo Ci ake
‘ico Mav vistew AL “EASE

' 2
Apunilte bo

a

F
'

i
by: vo sg Tarvad
\ CO ph i BS pe FASE Po LAP i

; vito Skarten ba ve teNbisart loeb.
lice Miotion Seavteb pul
- aad
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 39 of 76

OT omy,

eh
on Wayvedr [I )» L621, Der prey uct Hay KIS “YAS avert
Ant Ulberneptncne by Nuvse O40 Hot WG Harris |
<ithee ingest a | rag pill 6 the An bi-ps yokore —
MEDIC ALION, up rexA-oy DC, Harris wornle in yest- :
“YAINED by Lhe NS H., Fovensre Seeurit eas
AND loco bl iM eclen inte buew bncdboek so re “a.
Ane poyel hore Mepdit ALIA KNoonl AS upre x A
“Dp. 6. Haves 3 CorK | Neb he @ ANSE She WAS well AWAKE
ot Lhe torture AND ABMSE dD. C. Havrrs 61S ben,
“Prineipal Chie? Tonia’ Seodd was subseckeds pe
Wait O71, bwo (2) weeks prter. Tn. en, DC.
H wis Sinker WAS brut; Io INAk@LeES with A

Combination of Z, pre
Al Kine Renadruy) rite
ley bulloek, q! Be y

Dé Harres WAS iAbérmeb of Nurse Ouse Lat
She wast ingest A 1D nu pill of Zibbrexa an
AS diveetep be Defeapant Nessroa KE pile e nip lyre
DR Shaker, BC Harris veenlles nr GoNVevsatical |
yolk. “De. SkaKeR, (N Where pe. Sluarkirk conveyed
te Dil. Wavy is Ural! ‘the Puy pose of Auti- “poyeheee
“TC YHEDICALONS Were to wake the Patients

@ AdSiler tp Concpl 4 Lo Ue dooloy 'S “Denudalps %

On Marek 13 262) D.C, Harres, Zyprexa
dosage WAS iaereAses to | Sng dass bee AMUSE
. itp 1:21-cv-03723-GBD-SN Bocument 1, Filed 04/27/21 Page 40 of 76 fey
DC. Harris RAD rehwen bo dondyaed Wilk Lhe

Cimrts of Pike Cone encple re, Attorney Oressa
Pp lulrpks C Anep bell, “The ORNUE Oressa Phi Bois
Cantpbhe | AND Dr. Michael Chuvel Lad conspired
ee Defendant Yow mend Teak ral AND Gre as ‘4
os men > eg core of Conentoal "Pleas, Fres-
alse ‘ep Sea ) nemnest > Harris bale the
Ment pu A, H. (35 C18 §.4-10)

AKD inED the UNALKLhor ZEN Gusto: of pe fenidaaee
SessieA Keith. (

, | nA ns eHeels with tue o prec Condisd ef
“PQUE AN rTM 2 4 {pie ; /
- 4 i nye a de Ha mes protested ty
ees . fe R Sh Aken, yet her dealavatieal
SAL ar At . Ld - r

“ e cho Chad be HAVrIS WAS vel
Lp jNDUIge (Nbo Lhe Vealny rf Rabi.
LED 'e Akio ALS.

UCtAng
(poy dhakre

— , ! j dye UPVe x
De Harris vetusal Lo ingest Lhe a4] . ~ .
Aa - psyche Lie tS in, ACOar ban ce to the following -

1 Ant inncabe viqht to ve fuse Anti -poyeholic
WWE DIC toad 4 te “Riaa ing “V Ne VABA se
WS 12-7 C4 Cre 199 DY And Washiaqtont v
Hacpeg, 194 US WO CA Cie 1440

a

/

  

hay

“ f \ ; -
Do Prisoners, do hiwevne, Lave A erg

terest IN Net bemg LransferRer foe
  

Case 1:21-¢v-03723-GBD-SN Document 1 Filed 04/27/21 Page 41 of 76

INVONANemre psy ehin crre treAintent? Goo Viet
V domes, F4s- “US 490, AVE CIF 86) )

3. A wWaAqistriate GMdge iS "pro hi bitep front ISSUING
iNVel ALAC. MED Te ALro al byders “Sere Sell V, ,
Wiley Stdbes 539 US le le (9 Ee 2003) AND

AMited Shates 'Y: “Raveva- buevrevo4Z le E Saf, ,

130 CU Cin 20D), yy Lye
Tf 4 YVR jStriALe AUbge 9 prohibibep row
Ss Ag PtVoluNArY Wubi crtieal Oy ders “

A polrereal Subdlivistonl/pr ivabe Cbyporabien S ,
Encplryee of Lhe Corks of Pike Connitey Begs

Greapry C he lak Ss OY pers AVE tlie ke SUE (NVA iD

Lt ye, Hayy iS has Ne “personal history oft dhental
ilIuess AND D- @. Harris fanily menbes have —
ME be oteres ot Wendal jllne ss. As suck D.C
Harris was invobiniarily Conemitées tubo NSH,
OpnitvApicting the FenNsulvAniA Mental
Health Aat at 50 PA Corks. Stat ANN S73¢1
Cb), Cleay AND Present dander OthEKS shall

he Shun. diy. establishing une Willers be

“PASE 30 in Che “per Sad LIAS pat ee bo
pttencpter O inf rok DEVIOUS pedily carne
DA Anotler ANDYKAE thevee [5 KR YEARS NAble
probability tink uel donpyet will be
yepe ate
 

~” ” Casé 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 42 of 76

AND/r

Sd PA Cons. Stat Aniah S, 7364 (A)2 ~- Ape
-45oN, Whe TS Severely Wert Lally alisApleb AND
iN NEED of dyenatrtedh§ NiMH, be nye Subset to
Court-brdeved inven L tyentment UPN A
detevmination of Clear aut present anne |
S61 OCD (ev tons ood du Warne Ls ptkersS) ov Seats
op} Cb)C2) CD Cin Abilrt One enve. foc imSelf ; event: :

-— fh A alan er oY De wld a SEVIOLS unr an POM
~4etl oy S61 CD( DG) (AtLe rmpte Qircides oy BE}
(Ey (2 dip (Se lf- rontil Acre NL) ’

Bib

‘.G Havris hAS WUAAtAED A healthy lifes ‘le.

‘S.C. Larves does Not Queke Ner break. leo ko!
Mov INDUIge IN NAvebtres, Qhe Jas Never isd
desire 1 cna AWE, \aist AS DC. Harris Never
ad A Crinunal history, UNEF! Co Nae by

%

De tenant “Payneond Send.

DC Harris does MoE ent bee perky eqqs .
And EL@ Vek DR Shaker chose to forek Jove
“DC Harris by [AL est i Nic her body Me
- Chotre YWEDICAEIENS « Thus; int Nw | cle tb
expose Dil. Harris bo Evenwors, 5h “ y

Numbness, £4 Nagle Pee tra 3 Swollen 4
nusdle Aches, SEV ENS eRKNess, 5EVE ¢ |
4 Ki nt PAdKeS, UNUSUAT py Wising, yellovina |

 
_ Case 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 43 of 76 Ee
of Lue Skin AND Eyes, “PATA TM lie AYMS |
ANDAY leas. As well we Aeris WUVEMe Nt dis -
-oYDers Ehust MAW Not be reversible And/or per
-blents will Speéoh ANDhy Menory, Whuek AVE
Gantt of Lee Omunuont Srve Effects of the Antl-
“p>! ehotre nepicalions KNawn AS Zyprex gp, SEE

OM bit-D and Exlubit P

t
“AN Ar ae pov tied of the Meprenfl Ceyvunticass ey
hel eves Ly wt Anti Popes Mebi@atinns

“€

CAUSES lonia teenm-effeats and irreversible
hav AND have A high Chance ot produerna

tyial-yelales AND even fatal Sroe Effects AND
4yole drugs AVE NOG UNIVE VASA t| @bNSIDEVED :
medically Appropriate iN lrah@ of other

\ Albev NAE © tventrnents? See The Case Against
Anti “psu cheties A SO Ve av Record of De ing
Une Havnt Than Good, A Conuwoa! Nlereal

(2664) and’ Ave the Sth-
lume Druas MAY be Un nec-—

H L rp ptheses” (o 25

- Apphvenic’ Loe W
: : dicates’?, Lional

~ ed5aAri, by Contradicated't, Tnternatio

Phamtbopsyekiadry 132 10061479.

ru stert AND/or A

\A-iarris has No person !
DC Have Mas ! heRE ON 4

ern ; labor ‘ of Yyle. nal { llale 5S,
\\ App ays” do be AN {[SOKe ot nie MLAT

(lines
Case 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 44 of 76

Ww loe al D, Ce Harrts AND Prinérple Chore TOA A

Sapte ye fused Lp Al AN DEN de Tee praal title
arclets of ¢ Gav Creek And “Pye RiDae, ACbarDd-
TINA to De feudent Ka yond Ten Kirn (Pike
Cincmty Distyret Attorney) AND Greqory Che laid.
CPi “len maty Cirnurt s { ‘mmori Pleas * Ardae “)

ThE yeguisite CAUSA] ConNeakisal nay be esta~
- blishe yOREAL AN offre ral Sets iN Phakbiaal A
\ Ge vies of Acts bv Othe RS, So) haa ke. the Aatar

4
Koos ov reason ably 4 4lencld KNew Dewela Cu €

(sthERS to cnt ret Cons elealal boars See
Vo \nited Qkates 373 3a L452, 46u (4 Ez.

Ms no

  

Toop) ,

q y2. Shaker Actions Aye * deliberate ind fercuee
AND/py AN indent Le int | lad - AVE avin be Db. CG.
Liavy'’s healer AND Well being, DR Shaker

drove ar bed AN & K@edsdSIVE VISK. bo De. Havres

date li y whieh iS Mernreaile UNAGEE DE Able alder |
beh Or RLUV SEANIEE, Wien DG. fdaavvi's wyestisa
~eép Nwse O40 Abt hex V4Aae (foveen at bhe
Waebie stron, Nurse Crp Glannes dhak A Peer
C vee Orert L of Comonent Pleas bmuwt Order
ADDbye Sse Ehwt Db. ~ Haarves is Le love Me diGAted
myoitle AAS Anet-pP syehobie WMebit AkioalL, Thue iP} Ke
Cmte Cimnt Lorber WAS Signed lou Cre gor, iA.
Chelak, Atler AS psyeholes real evAl WV ATION lou
Dr. v Mrelnel C. tha AND (Creme by abeorskeu
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 45 of 76

Ove ea Pity I phs 0 KAnep bell, See Exla br & O a

Dy Harris HAD Never CONDULLED AMD/r Colusen bey
tp DK Michael Chavelk fo A "pst ohelogreal evaluvaction.
“pe. Havris had Neve yelnined the legal Sevvites
of Lhe Pike Crane eniplyre Dvessa Philiphks
C Antp bell (volun is Ke t l/eense to fp RMatree Nalive
Antevrenu/ “Dupran Ltow)- Ve L botk De. Uiekael
Chowek and Bessa’ Phil ros Can phell prepeien
“poduntentatinnis to Gregory ChelakK Aud Deteadanlt
“RAYnund Toni Kia iN AN ef fork bo inivelunitaril
Cc Oe nuitt De av ris Inte Pale incprisenime al
Ab Norristeunl State Hosprlal, into dhe vamnbhor-
-{KED Cus body. of Defendant Sessien Kerik,
Pol. DR: Michael C hoavek AUD DressA “Phi liphs
Canpbell COMSPIED wi kl, | etembaut | Ravyrdend -
lon Kia ARALD Cre gory Chelald to vie late Pye Harris
Cousti Libres AND/p+ Lepeval Satu tory rights by
A heed ot Lhe MUADS, to dispose of AAD rer |
- YAOVE DC: Havvis from the Pyke Crt ve Corded -
Tra al Tr LI é Landeds of SA ly eae AND Pine
“Qalge “Thus, koe bhuvbor Del Haris iAL NSH
Nearly, QE Miles AWA Prom the Tabian “Vrtle
ranclets of Saw CreeKCAnr PINE Kid 4e-

 

Neverthe less j De. Shaker, (encplyee ot: ‘Defeuraad
\e BER REVEGIS WEBER VE CEU swney/es®
Well Aware that J De Harres 4 aA not dlisplav AKU
pt Lia Attributes of SOQ'PA, Cons: State YA ALA |
0, 7304 (AD Andfpy SO PA: CONS, Stat. Ania. !
4, 7304 (ie), to be medidAted, Ao well AS DG —
Harris hae A Condstrtutrona ria het be ve fuse

tyenkme nt.

TS hud A del: bevaAte iNDdrffevenee,” ‘ nust Slaw
ak the Qmrse of lyenbnent Lhe doe bev hose
WAS MEDICA y VNACCED tvAble Under the anen-
-~Modtanées AND Lat ve Qhese.tlus @rurse (AL

Con Stims disregard of AN Exdessive risk be
[he Prisoners heAlt Serie Sek soak V. (4c ates

MoTukosk, 10 F 3d. 330 332 C9 Gin (442):

“The “pie bres of “be femband Ragycenin “| Jenteal y
“Pe. Mera | be. | Choe} Kay é Ve SS FR Phu Ir zy ( Fup ye if

7

Rau b ( Vea OD ¥ “Uy Ohe LAK. Ck “ALS opt Keb be ¢ ‘4 de pr 've bud a
LA vis tipey nl Stitdwtert KRaip & Mush (loans ¢ rats

v4 dé €. cas Wi eA - 4 | HAY a ‘% he yo¥} a bd hi pe tes:

if
Te peeve A Cone PYRG be twee al vee QiaAle Aah
ee Ale per Lies UNber t 19S 3, theo} Phar és auese
Shaw AM Rayeement iy mMeelima of lhe NUM DS,
Le vyolate 2 pass Lrctient a ene ~ be \eable,
eel” pe Ele pars 1A the : re 4 ues an

i
Case 1:21- “ve 03723-GBD-SN pocument 1 Filed 04/27/21 Page 47 of 76 6! |
ay.

Q

Mis A wed 4

me (ot Le he te : bOAYE b ne GEC NEAT hb. yecnve be
ie emote Fae

he Gb) Spivey’ 7 SCE Miki pearne Suvi ek za

 

i tom . pe ’
Ae PsA phe ( PyYAL bu) | 4 ae = Bal ig . Be . bbe O72
fase foe (4d), J

* ~ ahd Ob ade pe
Shee A ‘pr! VALE pity uy CONS pices soibke State

L+Liaipls to de prive pikes of Const Lita droninl yigits

Mew evey, Lhe privis bE ms bin 1S AEE Dada) MN bE
ao ft _ yb Af . f
(eye ot “ LALE nn): , eS ( a owe ee u, Sette 4 oT SAN,

4 a x ya s afd a . i af Le the
AL v AN ibift Soke Cot ANS KES i fbiliéay, vev die pry pattem
y 1a et 5 Ae t he ALA Li e SEN be My.
Ry é Lo ye pS Ako 4

a

ot C See cLitastuoual
- > bag, ;2 entie le By be yy a ov eI

iA Sy it {- t vi a / we
CAYYLAGE 4 > re vy AA INA LU jes S OM ({ re ve pAs AE gd -

con ¥ f. J fo,

€ t We byt bhoe Se fe p EY i | find <% , o Ge € Bo un bA
C§ant er vy py ~

Ni Hey Sty uss AL D, S35 rm al PAS Lt yy bee Aye | ay Yo.

LQ use | l4So CAD

  

—

The LAR bien yeq. Mae Td i nite ue bey de pri Ve. at
eal wrekee pad yer P¥C¢ ARES hat Lheie yust

be SEW yacral, b ry PER RAI po bth Rwise a ra 45,
we nu) pAte rey AN trntus

lbASED, | rv D esi, GIS ey
helib bhu- tons Bivabe yrs’ Ke biolt POG po pen

puller v Elle, 291 F Sd loly, bay Cae
Crk 2002),
TA (ranearel Lye ree kenrinag, (Yn Ls “, Ge? Cat)

 
Qo~yT Case 1:21-cv-03723-GBD-SN ,Document 1 Filed 04/27/21 Page 48 of 76 Ao:
Thr Supreme GCinrt, ¢ ay 14) eb the renal of

Seebront ASS CAD is [imi tet bees private Conspivacies |

predicate) Dd & NL \\ Racist ar Pe IH aps Otek wit SE7
Cipss baseD TNVipiats] “f disevinintery Animus’!
Fal aA& [62

tn Lake vy Av mold, | Ia Bal. 682, O89” (4d Gre.
1491), Ths, \a so” (8) permits AN A€ dia nt “e lboe.
lorena by oF ONE INAV ED bt A CONSp iv AGH

a
foymued tov tHE ee of he privine im ee

Olass of
diveetly ov INDrREAL]y, AN! pevson © i ae LawX
vey sou of al pr ey seh Peston °

Ov af e€ ye os Oy HUMn fered UM Der
Lhur Laws at Prien wees a!’

De Harris 6rden] Is Stmilar t& Officer
Nicole Falter Difieer Palmer WAS YApeb KAD
Sexually 4 LAr ASSED "4 wR elfen “PE MAIS 4 VAAL A
Stake} lide, “Tyee pe at WS. Palnter’s pl Ade,
of en oyrive nit AAG a S. FE; ‘Blewnuna Greve
orn bol Mena - Sens PS. PB lewnwnia
Gre shay Top Yeu b over Ehyew us
scr ae (O Wibal Crveainte ue DH rerAls Adib

Neqatty A YN brow tulle OE SPAS Ser an the
aK “Treble hamleé ot PT ME Rroae. OM ieer
paler WAS Also simul into A Member
iNStreutionl, Atte wv ok had Ve poy teb the
Y Ape AND sexvnl WAVASSMeENL IN CfDeNts,

  
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 49 of 76 aL
ke DE Harris, Hs. Palwee was invehinbwr
ee nunultes pute Lue Mental Hospital while Sho
-Rpoved by Leo (2) Avnted P&P “TWawpees See
“Pal ner. V Re -NNS Wl ¥ AALTA Stn be “Pal lide , Civil Noa.
% (i7-CVObaTIVE led in Eke Mibple Spisbrred

ot “Pen ALS 4 IVAALIA

ul  Uprres dai y Yovtine ALN. SH Consist of
Vells, Sdve Wnts, Physien And Verbal ASSAKIES

be lhoeent the Yiatdters AND dhe Men Cate Sele {ZO~
- ‘plvenve patients AS Wel AS Wu prerde bd § Se lu zepbeo
“VENICE “p Atrenits “Uo bon bthER leDrenmien % luzeply -
_ ENTE pateN eS) Co ndrontt ALions. b. @ LH Aye cS Sudters
vont IN-SOYM f INDA, fntic WE, Stomne be diseonctar d,

Vyy babe lie 4 pheard- pid vous, 5 Sheviness of breathes
Le ADAG hes Sy WA éle be Sloat Any AMX je by AE. NG
be C. Harris lu hap: prsyteal An Ye v 1a | allere~
~ALICA wbb ne DICALET Sel izophyen re Pp sAtiENLS
At Novvrotenn Hee Hog gp OAL. qe€ Havers (3 jorge

ber ingest a loriq of Z sp Pe vex Ar I) by She yincld

DAL

a

Pe

. f i i
De Live ARLEN yn tae ‘a al ve Coy AY [nde eee
nyt ; \.
- ar i lis <, st af,
ions ot pve x, Ms Well As vrestyAneb DA Le

NSH. FS@ Stat fers.

Tne - aed win :
Is Sue Pl cin entrends Lhe Cove be “
{he “Wwibal Ct tier uA fals De nip Sp nl ment AC.

| I, ye gh. Ke
Morris tow N Shale i ospltAl, Lt toy be é Kee | igh Qa ote
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 50 of 76 G3

4

aay? ris, * foe ntep Os . G] “
in / Nore sLooN, sacl. As Wwe ll As a vobrainl

TG \viba
Lue tn Se pcprisonine nit Loy Ue SaPR TA \wibal

‘Le & nt evcence KS Lf Lt ye € 24.

» Adant Abdur Ralant
i Mua “p\ Abdy {y- “Kalu i

Susl Lane Adpnis Heulinder
ia a my Anbheniy bulla .

ae One kb Abdullnly
AL | “Kee ( resibs ( by yee LiantaA | Py AGI I, bay lad Ate Dp AG
| 4 ‘Divb, | S428 Loves Valley; PA.

_ a _

   
 

a

TS Pike Cre i

Ae!

oy { ff

“ee t : } 4 - a , 7
EA AN bt 1 PY AUS ts dhe S  Ginar L: Lo Ged tare CILe
prays Fe .
“im inunwealth ot PENNS YIV BALA ayimnunal ohnrde.s
Again the \vibal | pftyeral 4S INVATT oe iN AdCeRD-
NCe te 16 USé S24 (ADC DIA.

* Conep lant WuDer 42 Se 2] 1983 Sleoctal PRY
beeAl byeAteb AS pe Udi fey La Abe ns Coy VPhe
WI Aeve State 4 “py ISOMER. fe gues bit bee élAY A Lian
Fak EhETR CONVid Lion sunt JNVALD AND IN JUNE
~iOoN Bi RES bra rAd they yay LRER (ny wrsonnrent®
See Bennett v Allen, 396 F Qa 799 C14LD.

 

—— A . ,
. lo o VANt, /INgune en relret Conée os SevigUus

VtSKS ka the INnNUALE s Site | <4) bhetauk nist
Peep Lhat | AL Lhe Line the velief > will | be PANELED

there 1 ki I \ Sey UNS, PYese we tak. bo & be
nate AND the Prise offreials are Stil
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 51 of 76

  

3)
Mund with delibevate in’drffevence to Lhe rrak7

SEE neliag MCKinNew) SbL4 US 25, 35-3¢ uals
And Farner VY Brennan, 51) 4 At us 47 (194 Ne

“ PI nnlott | be seeah the Cirvvt be (SSUHE the ee
“linus AUNCLIDAL AND/oY Lercpeyary yestyal |
- iN bers AaAINSE Defe NDANLS , Jexsian Kacy bly
(the CALE Ke BRPER it Nov vistaon “Uate here bab
AnD ae Love (the Qate Kee pe e ot Prke Costy

Corvectional Fae, fi buy, yur by Cher | nuns tA Le Ab

IVreparable luwrnt hfe AND 15 @uvrenty
Sudteven lou the Wil HDA | | OH feral Is beannse |
~ ENDANES, Se SSran K
| Aout! i AnD tf]

  

Mefe |
eile AMS Crary Lowe UN-
legal Canpued Ye nA IS VNAbALE! Ss

wi LE Relove | | aindif{ OF MUS be éhe (|

“prespee-tive | Nu Lune Li Ve. velred f toy the Shantber
lr bel,” p haysic aL En tional AND Mental Abuses
INKED, MeDie pl CX PEASES, Pose drayniatre
Skvess dr SovDev, ‘PerMANe Nt al Abi hy tb , 105% af
Normal Ife, | hainuilAbronl ANS embarrassinte NG
Seveve enoLional distress, Sever
Niche oy be. “per MANE ut AND Other qu eS,
“Whe ~ Vy ib Ot CIALS MUAY ( CONEINME be Suffe,
iN betinitely trom the Ackud ALS bu ble Ol ate
Nato s a RAUNUAYS “York ag anth bed
eenpant Sessiaa Ke (Oe.

Court bor

OVEVA I]

 
   
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 52 of 76 coe

“| lain Also | py IAS bes tlie bncrt diy IM unétive,
an fyont De fexroAue Cy yAra KOwk for u = ipl ben-
~Lionanl Livy £ MACE, rnd re bre! fi
- tyes, 4 AN DEY, fas eh to USE \re ASONAD le CAVE,
Yeekless disvedarb e4 :  WUAl Ge by Aa tical. See
Adeon flepe ne Al ly: Clear Dell, : PN. offiewal 6) APAGI Cut

Ad. War ben, | York Cnt. “Prise AL, ot Al, [7 2 eyed
SEY “poeuntent 14, fi lds 4-79-20.

| eye tion Al ais-

Tindrtt Al 50 PY AWS chat the Crore lela Che
Detenbants, Raynun Tonkiny \e« el nara Kelle
AND ¢ VAG Lave linbie. for Hue tedeval Siabilory
AND Constdrtional Vielabioms that was sy |
ind bodes Aqainse the Tyibal bf fresals buy
Lhe Aations ef Defendants): be FenIbAnit Craig
Love, | re feal DANE KN MOND Ter kr AND } ete ni bank

Sessi¢n Keidle
a _ Se 7. of. a
wy Qed ation | 1S: previpes KN CAMSE b4 AG biodd Agninst
eyS0NS AG LIN unr boloy b+ Chale L Aw, WEL

\ AVE Violte Ys ee eee bu the
Constitute See Buckler City bk Re CERDING.,

bee ad $6, 190 C4 bre | 45).

Qeotioal [94693 GAN “provide A CASE of Adkivn
Re MINE pores AQtIN VALE (ofar ot S bate
|v, W ho lave Vi ro] ALE VFO) ats 4 Wav ANCeED
bu Cevera SB hatites” a2 Aléka (Ave. Nan
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 53 of 76 4s

’

pour! Depl: of Huncun Servs, 572 & aol
THD, THS” C4 Cin 2009),

A a oe _

: dete ‘ DAN * has AckEDS Ly ber ¢ahor ef Stabe

Ryd WHE Ve _ 6 le Way 7

rite cer \. ‘e by She has Exercise Pree”
possessed by Vikbue of Slate Las AND iADE
“possible On bedaxse Lue Wren gdoerrs alii
~EB Wilk Che Aulhonl, of Cadi ae

a oo Avthay Vey a+ S&y tee 2 py g Sear
Tadubal Skevuy;
dA JCA DAE 4 LY NAL
emmy a j . | f ory Gade a 1) * A - |
G29 F.3d Gyan C¥* ae ao11d anh Muberseal
Ve WarwierR, HS] F Sol 1063, lob (4 bie DLO),

 

WOT . PL oo,
State And hocal OFGeinls nen be suen fae
# Y . non - fl , . / . oon _ :
INA univ e Veliet beéause tira k ys pre S ped Live.
’ pf. ” 4 , a
ne et ‘ The YS. Sy P re MWe. Crue t Sh Late ) s St A te.

AND Loenl 1 freials MY be SUED TN Lhere
“peyoe Al CRpAGIEG W keke che 3€u it Seeks to
[YVCPOoe" iN DIV: DUS Perse NAl | rb rh bey bas the
orverNment ofrecer fay ACEBNS LAK yunber
» G lov ot Crate hin With the bia d & eb f Vgke

Av tority wsder He IW Amenprte nd . Phi -
~NUI FE WRU by a AN Aelion VDE 148 3,

if Que 8. alls, Prey le ges by imma rbres

Ae CY Eb b “A Fepey Al S Lid boku iv g \ aw 3 we i
\ iD Wake? Nee Mone] Ve Dept ot So CAL

Gewese He US bSS LIVTS.
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 54 of 76 Hl»

Nete NDANES

“Plaiukitf pays to the Cart bo held “defeat Nant
\eSS fen Kirti liable to blue CEPR TG VWikal
otfier als Foy deprivation b+ Lhe riba otf -
— (eral @pnotict onal AND tebeva| Ste ory

yvahts AS Well AS Liberty, IN Defes pant
Session Keith's offieral AND/Ay PNDAYEDWAL
Capacity 5 Ger “\vrbal ptLiem| is D¢. Harris.
OD eprty, uh rest Keeba Vd tebe tyr ris). |
Seven | { Lhe depy ration Yepresents AN A use
bt Wath (ku bY lres butérpe telus Avwthar ku
pt Le dial if blue offreral is Acting d
Ww pela ad Lhe SUPE et bd bV hey” op ye. wt,
Lhe “pev oon, iS Stil weling UA der Color
of State kew, See Ampersonl ¥: Wid ner, AF |
E, Ad AL loeS- &4 AND Shak yo Cneate ot Los

Audles 7477 F Bd TAS THE (4% Cie 148).

 
 

Pe Son al onpaurty Suits docek te inlpese “person~
—pl liability wpenVvA over Nrtent oflraial to
ACLion Lthe off iaaAl © inkes unver “Color of
Babe Laws See Kenkveku ve Graham 413
MS 154, les (1985. Sale? officials Suen

in then official CAPACI toy AWM ative.

to. £ 4 . oe Op ‘ |
Veliet Y yew CVEY, AYE “PeY SONS fay “pu P 05eS ot
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 55 of 76 at:

) Liew See Guant Soe’ y of Obstetrician
dG Necoloais tS V, Aday Feil F. Lo 12kb, 137]
La Cin 149d»

“P| ayntitt “pr nus to the Cinerd bn leo lal Dete Wi banie /
Craa howe ble ko lhe SAPR TO Trbal |
bt fieals : Keeba Seote Havyrs, Adane Abdur-
“RAIA, Musa Abdur- Rak IM, Sushane Adnns

H eH ! NO EK) “We ANtke AL it Sarctte AL AND Se Kae

“Rashid Abdul cs hy, fry ale priv lua ad ot Que |
Ty ibal Offierals’ Const drt rons) AND depernl
Séabictery ri hts, AS wel] AS Liberty, PAL
Detenpanul t FM Love % ottraral ANDY! per-

om,

~ Sonn) Cravivipwrals CAPAC Ey

  

*
- {

NTE 1S Well SekLleD tak A persoal Su byeed
Lp li ali rey OM be AN INDIVIDUAL SueED > d
AL INDIviDual ¢ APACI 4 ° See Deve Re AKK
Ns Alobey 2h3 F 3d 10°70, 1074 (9% Gin 206))
CEM Laue bY TAL AN otfreral-a ApAC Lu’ Cpe

Havcbnuanal ¥: Cal: De pé of Cov r 3b Ke lua by
TOT Fe Sd WA, HOT C4 Oe 2013),

\ AvprisedeR nua Also establish. an 6 Anten-
—prent Violabisns” bi den(oristraking that prison
AO | j q i .é :
btticials weve del) berately inbit lore Ai Locdlurents) :
Case 1:21-cv-03723-GBD-SN Document J Te 04/27/21 jpeg 76 ae
LhRe AES dp blus } WALK. SS (Le wv [44 , OEE
lo Ouchi Chung; B91, Fe Bod 1051, 1087
SN,

pon te

CA Ose LObYS.

“Plaink LH "py MYS bo thee Cort bo leo ld Pete ipané
“Raumund Tonkin bable be the Wibal bffeials’
Keeba Seoté Horris, Aadlant Alpdur Ra hing Musa
\bdwv- Rakin, Sula Adanis Hey niger,
Ty py Andee Sicltoal AND Se Kem “KAS hid .
Reha, xov" cle pr iV atioal BF Ue “Tr bal ott.
- farals Comsbrctronal aud fepeval Sbatactory
rants AS Well KS Liber-éy ) the deliberate.
SUPPYESSIOAL OF evibeNee, (N Defenbant
 RAQMUAD TONKA of Crera] aND/r "person Al
Cratpiy pu al) @ APAGI “A ;

\ tec ae had

\ A “py &5e CW py VYURUL be. held LiA ble PAG has/
We y IN bY DUA) CINpAC ty Y Ser Stsckdale Gt,
AL ve Helper ££-AL, NOS CL0OMD Covee o4D
“DoeGuntent LTS Mad. Tena 26174

Py 04¢ Crdovial inuowunituyse does Not ‘prote at

Lent frown suits tov 1 NAUN alive velief,” See
Sebel Vv Mawi CovDA Cumbay ST Fe dol AG
DS Neb CH CIR 1984) >

   
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 57 of 76
DSefenpant K Ayre ND Tekin hAble & ther |
“Tribal Of fierals toy placing / forerng bhie Tribes

Officials into “Pike ¢ penta Covreatrenal FAG I “op

Were there Hwan “Ri alts Weve VielAlien-

told: NG AvYedstees IN DebeNbion Pacilrdres
\ohere Ue Goal pitivns 6 f onl padence rit. AYE
Oonstiictronal | 4 anfivn? See Gobel V.

| - , yh ¢ al LAAL qu,
Macigspd Conny $60 F 2 a at 1266 CA"
Cin 1959):

* veneval ly encpley &= ES et lhe Chink is AY az
ACEAQ VWder ® é, 7 Vb £ Shaker Juri 7 Ww hen
NA IN cher of faal eapand See

  
  

\West v Atkins, 487 USHA CSO AND

7 ik 7. n
He ig

Ucpare Y Weak, 223 F Bal as; HEC
“oO 00):

* tN Avales V BAG Se Fe Sd 583,597
(46, ZOIO)’ Holding Hot iM or DER L
upividKally lable Tayper L463, IN DIVIDKAL
MSE “Ps renal! Ue “pry Ei ip ake IN AL ea a

"l aires deprly Onion”

i bb eo

“Oink Cf e Nerve rst bp the burt to ah AOE -
Delempants, Sessien He Uy Raywrnond Ton Kurd
ADetren DANS, = '
AND Craig Lowe, IN ACEO ANGE by 1[¥ use
Ae Cpe pr Vv Atrenl ok ku ants ay AID er (es by
Case 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 58 of 76 &o)

of | nw) AND 1% _ USC RAI | Ceon sy leerrey ,
[vt-

ND
f aint Ry hes), boy KIDNAPPING AN
: the Ww ahah prtierals : | Kiexbar Saott | Haryts
K i Abduy’ Raha, MUSA Abdur “RaAbiny

yshone Adams Heval (NdeY, “Tim ANtle
ie pip Se Van Rackr kip Abdullah, “0
fon Lylional AND Feveval sau Rights
DUS IAG AND MOtAlg the | DADE é+ Qe dee
Mabon

\ Tu Comty pat: to A Chale ay State Ade NOU)
A Ghat oH eral mo he SUE D TAY Vas bY
Jer offieral GKpAcit UNber 21983 bac
bMly se sprospeeend in YvA CEIVe vel ret,
“Thuis IS M onese AN oleral ¢@ CAPAG

ACLS for pr Db spective vel led Aye "9

tyeAted AS nak NS A Against Lhe Gate?

See WILY Mich. bepb tt Shishi “Pe lee,
Ha, VS abt] Noe [D Lid 4),

MW Sinke offical may be Sued Under

“L149 id Wis bv her PM DYIDMAT wee Pty.
oy DANES % , See Ken buckys A Gyahant,

\

HT US 64H 1b CIS

“Plat nti {f also SeeK4S NUNe Lavi ye let
fyat bef enpant” Kanto | “To M iN, Dele pupae
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 59 of 76 sj

Ness) en Keith AND De ferpant Cy Aig, howe,

due le eAcic parties’ path €bION ot d de pr VIR a
blue Wibal i of Lierals | Kea ba Naa td Harris,
Adpnt Abduy- ‘KAUN Musa Abdur-Rahing wey

AnEheo js Suction, Suskane Aa AMS Hey

AND Sé Kor Rashid Abdu Ila Ale, Nae’ pon al

AND fener al Chnbrtory v) ahes ¢ UAV ANLE tes

°4 the United e) hes Caonstidctron AS
mites Skates CiLiZeEN Ss,

“The peekyrne of &x Parte Vou
[2 CIV), Lhe Lhe LYS fA nusdontent
oe: < Not ‘oar Suits foy pre Spetti ve ded|-
fener ov IM AUNCTIVE velvet Aanrast
State BHraals in here of fierAl CApac-
- {by iS Wel) YecoaqUrZep extepbion. .
ble aye Ney Al pre kibrefon of the 2a
Anuendrtent’, See Ldaha ho Vy Coeruy oe
Mene Wibe ef Tdwho, 521 US Qk) al

EY

Laas,

‘ ContpenSa me dianages in¢hipe Ackbu Al I 463 “5
yee nba ANG isk. AND huni liabion, Inepaivme
pk yepebation and bt of-poeket losses See
“Boyun PA Ni “Ri@hnond, GES F, Jal At Vos"

bru. dAMROeS Uy AYE
COCR 4g. Concp éNOA s m
MAN DANE a See eau Ye No WARE) Hi} VS

  
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 60 of 76 D

BO, S2CIIS2).

\\ A piaindt$ who establishes lrAbility fev
‘peprivAbionl of Consti tubers vighks Adbioal-
-Able WNder 422 19%3 15 enditlen to yetover

Con pen dts A DAMAGES foy All indperies

ar, > . £ |
Sutteved AS A CONSEQdUENCG C 6 £ Eke Sea
depriVAlions 7 See “Royun da ¥ Richmond ) S&S
F, A 1384 CA" Cin JABS):

: _
"Punitive Dartages AvE AVAII ble yner 21983.
‘ bece oo rat
See DA NO 'y, Cress, 4alsl F sd $00, 8°°7
LON Cre 2005),

\ Haldia Hout OPpressive Co Npuet is A
“proper? “prebic ater for “PUN (Live. ‘Db AMAQES
“A Kiper | 14637 SEE Dang NV Gyess ) WO. F,
Bd ak KOT- 09 LA Cie DOOSD,

‘ A nIVERN We NE ollie! eanast be expe eteb
Luvprepiet the Luckuve COW SE of Cinsti badional
nw, brblehe official, will wok be Sictel olen
Evo Vibsility “Lov ACLS Lint Violate Clery ly
establishen Const bctional Ry Anes 1 Were
“Pr peunier vy. NAVAREELE, UZ4US SSS,

S&L UV,
Case 1:21-~w- TSE Document 1, Filed. 04/27/21 Page 61 of_76
LUISE TA DY CA ( Venue) @

een ve : : rf, ' oa ‘ , . \;
[htc “Wibal Offielal Case fs a aa profile Case
1M “Pj ke Cree / Lehman Tovenishap 7 PA bh Ke bows
Yeeeves A arent deal of nurrra Abe nba ANID Ox
pf, : - ! ‘ pwr : a j |
~ Ernnres te be. IN blue News, DWeh AS 6x belevistoal,
Lhe VEDIO, On Lue jNLey Net, Cry tyroont Ve porter

COVER RAE 5 blogs Anib thur Conmenuals Lhah | fo j lee
& " . - | . _ i 7 | | . i
pews Mes Bae ett, Which has diveeled An ger
So AY bs 4 Ee ¥ 1b} RP fe fj . | & ™
_ S E | j Pa OHieials, dale bas De fea nenrk
Hpi loni.Kernd iN4endra,

WAL Amis yO ith ‘4
Z at. a — wehK MAN Ee
OM PPE oS rent of ev (Deaice AND fabric alioal & f evi beanie
Ewe Dhue Pi Ke Cre nite Ye by peb Thus “al Le cae)
lennilet wt PINE Ridge! iS ; ni the li. 7

Ay. Do . “Oe fe emp é
Save Creek AND PINE “Radqic Thue Conunmasdi'e <

—,
\vi bal Cory een ment gavin AND Net in Lhe

vyiebiche L AAIN Ay thar: st Va A
PAL AND Anthayr tu, p+ AE Com marrye yn We

of “Fennsulvania aad /- :
Hh “ein KAD hee Courts of Pike Conaity,

uvisDiedion. wf Lhe

“Paints {ft in 5 dhepd dhe “Ty iba} be.

int Teas Freie ls yall]
Not } worulel Not Ve @eive A favr hearra Aad/
Not : s Db/ay

Ws I MOE ot He preporiee AND/y~ Sins wf
Dele NDANE Kuunu ND len Kral, he fore olan Lhe
Comrt rs pe Ding.

|e Re Ww | | be. A Seleative Uri poo\ Load
(4 kel bo Lave aw “Peyse AI oimeedion
Case 1:21-cv- 03 723- GBD- SN Document1 Filed i a) Page 620f 76 | (& j
bp Lye ACCUSER, ayy} Late $5 Nol hon per uke AND/ov ha!
De fempant liasianee Tan he 0 ANSE qh DAN Tena kd
hao been engl cyed Wilk the Pike Cmney pisdy ret
Atdoy Ne”) OM ‘Ce. Yo hy EVER 2 ff leent (iS) Ueays’ Aub Works
fev oe YeEWS AS A pole 6fPeer pu Pike
Col: Oe a | pre & ube 15 So Tmbendser thar ret

i5 inqussible. te Pion AN mnepar cra] guy

NS oath, “p [rati ff eidye AL 1) Jie Ciny LL Ce Ye al iber hie
OD ean rn disbret Court ef Ne w York be hear And
(leLeynune A Aperaence we int P waids fe AQ USE 19 ER

Cone) late: “Pha rift feel I< Lhat the Disbrret (aver bs
b+ Nero Vow K WWE Yur EXPERIENCE ALD A Kanuled-
~ Anble, yveputationl fa TDupran Lowe AS oppese Le Uy
Distriek ‘ont PAL Lhe Commarea hic of D CNA hy-
~ ANSAS Y| alu? is alse domiciled in Lhe Qo biwenl
Disbit Cour’ ¢ of New York Aer istoreciaa., “P le Ase

Recaps a

 

N
. f Faalor 4 step ibis bo AwIbeE VAY ieby et defiu-
Lions, ver expowple, Ue Paolor of Lhe Gnpventente

i “part feS ALD wy tb nesses yrost. Al SO be. Mee ures
i" Leyns at due * Tnitevest _bf Susher, Site

Anuerienal Qbauwarn Tia. tee. y. Bendix Corp.) 487
Srepp AE LEY 0) Dy Mo. 1480) y

 
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 63 of 76

* Any reg iNChbrug Plan yt may nive foe a

 

Lydmader VWmrer 25 USE CL Ho OY) See Te Te &
Crrevith breaker Con pan y. Kegan, By da 4A
(sr Cir |e 5) AMD Antes CAL Sbanpar) b Lac. vy. ‘Be DEX

Corp MST . Supp. LA4 I 2 kb C Ww. dD. Ma | 1}4$0),

"spy “PAM ay WOM YW bye fie by ans fey EV ead if it. bois
WAIVE! nao baeciive be Vener Se <€ Mon

oS nearer

Ward A Os y. Aube vSon. Voter Service Tuya,

EA eg ETN

SUPP PHS, TIS N.S Ow) Db: Me ) 147)).

 

\\ - save
The Cir & MAL Also Ly Ans bey Aal Action, Sum
S pen lhe SEE Lg 2 AS LAbusty jes ASS sot aoa i
Ne £e iee cual stil. im> Heante Adminis ty a-
tion, LID F 2d 70, 797 CO" Cie 1979)

 

 
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 64 of 76
Case 1:21-cv-03723- “GED “SN ea) 1.. Filed OMe) Page TP) 76 Sy
J % Hoe 2 | hos CBai

, Tanda t+ yr AAP Lo Lhe Conrd bv Vevive the yx (&)
“Vi bal 6 (Led a] St KEE pre seolion inte Lhe Distrret
Civ - AwrrebteLien, ral A@Cor bande lo 2 ¢ Use INS”

Pty Civet Kideha $ Harris > CP-52-CR-Goeos EDu- 20g
2. ADant Abdur:Ralun =» My- 6304. CR - Lou - 26) |
3. Musa Abdur-Ralun » M3 -Lb304-Ce~ Ann - » q
4 SUSKANE Mens Negi CIS M 5- beBO4- Cy 23-0
O

(. se ) Rashad | Atallah oe ML z bese. Cp as. 20; ae

ig

A4 Such Plaintiff enlreal blue Comr be te Vele ree
Deputy c let Keeba Seeded Havrps dele ntioal fren
Nevristaon State Hospital Pe ndras¢ Abie ral

“Proceeding Cis WS S14) ° PlanlsLf besceeh the

Conve Lo Also Ye leas e dthur Tyrbal Law Eatove ene nid

Officers’ Abant Abdur - hint, my Musa A bdyuy- i Raluny
Sushkane Adianis He ylon ley Anthony Sudo
AN) Se Kin” RaAslup—AI at Deke Lid Pronk

“Pi i Count Covrectioual Frei, a ) Pe N Dra 4 4udie-
- tA] “preceedintc 4 US Use Si4D. lara l, {{~ Ye wuest

Lhe Poi lew int? COND: ‘bron s foc bai! relense from
Lhe ae perbaninig be the Tr ba dt fretals,,

A- 1% UdC Ol 41( b) Kel lense OAL “Personal
Vetoqnizances
Case 1:21-cv-03723-GBD-SN yooument 1 Filed 04/27/21 Page 66 of 76 &
( 5

BP. DSUY 3149 (), Release ont C NDI LIOAL,

| _ OY og |
C. 23 USE DIH2Ca Re le SE “pe NDdrAlg Collaterral

Plaintift pledaes A 2280 carat Natural |

Sapphive wikk W528 212, Fe burary ZOI4, APPT AIS
TUR | VANE, ;

“Di araldy Saiccl bf .
it , oH oh for INMe Di nLe yelense U pe Mb
Ail Conpition(S) i5 due be the ap bing elemnte at
oF danger hea [tic AND ately COoNbernd4 of Lhe
Six (eS Tribal bf fieials. Pl wixt iff veauest 15 iM
ACCbY DANCE te 28 USEé 1b57, for AN EX pe diated
CONS iDevaAtron,

Currently Chere 15 AC OVIB-1Y outbreak rad.
PCOF Anbd.NSH IN which has prodweed Sever nl
TlNeS5e5 AND dentlatn bette facil/tres. ‘Bette
Ddefeurants Sessiea Keil, AND Crag Lowe AWE

Lailes Lo contys| Lhe Spread ef @6VID« 14 iN
NSH any PCCk The Tribal Of fierals Cdepety
C lief Keeba Qeotd Harris AND TTibal Law Ou
~ Lov Centene otieers: Adan Mbabor-Kabing Musa
Abdur Kahing Su shade Adans Heyl iNgey, Tver
Puthons Sicttont AND Se kon Rasiud AbdullAld
“ose K substandial risk ot C@oritracting the
COVIiD- 19 VAY JANE, IN whual CUV Ve nt -

iCAtc
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 67 of 76

iO 1S UNAvAilible ra Lue United Sates, ©
“Ty i bal df cral Deprte C lifet is Arris ESpeds A }]

“peses A aveater risk to emnplientioas, due
RER Wepdied| history of Astluma anid A “pr ior
medial history of Comtyactina CbVID- IF, iN the
Spring of 2620,1N POcF. Ail-oix (hb) of the
“Tribal b+ ieinls uave No “py toy evinunal Mister d

AND Aye “pre-trral detninees, AS Outh, the |
Tibal btfrerak posses re ALER Cd st tudional

Yi ahes dhan pr jooNervs, See Stone y. Cat
ot Saw Franeises, 168 F dd 854 §S7 Ne 10
£4 Cir 1992),

“The rakes of prety ial detninecs AVE different

front. Bee rrahts of pest ConVvidtieal detainees’,
the Crt aid. Reenavac pretrial de tArinees

Ave. pYesuveb iNNédeNL they Ave endicles
Lp NOE CoNSIiDe vate trventmeat AND Convicto-

-N4 bf Comfinerent Lian Griminals YW hose
CoNDdILIONS ot Continence at AVE deSianed te
Punish See bUuNAbera Vo" Ron €0, 457 US
DOT, 322 CVD), lh EAR Convicted "PrISONER

is entitlen to protection ont AMNIAisE “Orue|
AND VUNUSUAT “pun shinent ve fdver the yee
Aven dnite at, A pretrial de LAINE, Nor yet

 
  
Case 1:21-cv-03723-GBD-SN Document 1 Filed 04/27/21 Page 68 of 76 &
Cn guilt ot ANA ey Me, MAI Nat he Subjead="
-ED Jo >puntdrvent ot AND deseripe ron’ See Hard.

V. Distyiet of Cohinbia, bbI F Supp ad 182, 18
(d-D Cs 2669) Quotine Hill y. Nidedenny O79 F.
Da 487, 491 CNM Cin 1992), See Banks v Boodly

2026 US Pistrret LEXTS. 07762.

 

Due Lp lee Hum rad io

uw i | hts Anib Constitukional
Violadicais that lke Ty iba] bf fiainls enenmuter

ON A in bASES AL Novy istnud Gale Hospi taa/
AND Pi ve mun be CovvedLionia | Faaility,
“hj, 7 . re ; JU: | |

- t Inrmies H prays to the Crk boy pe le asec Penh-
INA AnbIQAl vole 55¢N O56 See | AVenl Me pe, £b

t. ON 0 > } pe SS
AIP. Cleny Doll ru off Cra] CApaeity AS Warden

York Cninty Prison, EL Aly 1 doeyodsua Tet

As suth,

doevnte nt A ilep 4-"]- 0.
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 69 of 76 Gi
VY

Amgen a

Ib Ve | bev ate, the SC “PR TC houas NO Con lynek

yy roe Lhe @Conntenwealté ef “Peansulvar! im tor

CWiL AND/oy Cyincinal - wrisbdreveal Ber Larne te
of lenses bn Lhe TENDIAN “TiEle \uantlets ef : “
(Cyeek And/or “Prue Ry Dar “Ree AMUSE + Ke le ; on
4 , UY ispietioal “yey LAINTA! ke diyil AND/o¥ ; Qa
b a y __. rte anlets et S
bHenseS ON te Fre “ _ : Lhe Saw Creek. ASP
Creek AND/br p PLE Ry be oo

pi ALLE Oak Tr bi AA

nial

3 Se
og “Verbal Court

CO inntnal) Fe:

“Tue WS. Sweprerte bree has 6EabED divwt

oo 5 . . -_ . yYUA tL 4 tre
A YY beey o£ feneral poliee AND Cort “4 we DELVE”
vwayt un Lhe Lyibe is ; Uv di rebioal, Wad Tas :
" J) OS A] “LNS-
lw” tle ink Wibal Gnvt” Sex Lewd Eps

oy. LaPlante, 450 US 4,18 C148'D.

Feuer

  
 

a _. ” aS Aida ‘ :
TN Lemouey, Rad River Band 62660, Held ™
jp eee, ; f ‘ “). i A Ad DS ~
that “Wrbal GCrwts deserve ball, fwrele AN 7
Cre pit, Sr NOL thew ave thy Cimrt of Enole pes
}

~ent Sovererian % Also seF Stanpley v-

Roberts 54 Fed. §3b LOGAG AD:

Uf
» , 4 ro ge vey~
“The Absence ef legislation! boy Con gre 22, 1 kewve
, ~~ i oat a ve foe. be be | AL PANE.
ying AMISDIEEION VEPCA State € ovey ES / ihe 4 vn
No- sevisbie Livat at Cy yes dimtuntitte b lous a |
aw Oe nhl Taian Cormery yo tkbint ER OoRd
bla = — at Ue “ ior f Ke ALA
ees pl State® See Apple! OL KONA,
(A FE. art TAT (T* Cin: \A LY} 2 .

 
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 70 of 76 @

. Ahsent Concplinnee Will 2S USe65 [322 CA),
Sinte Crets Gand Exerérse Merllucr. Civé] Nor.
CY incinal Apes bichon vey Tupraa Crane
TP Niprans’ See UoClawahan Y, Avrzena othe

“LIB Cooke Yi) US eA, 43 So Ct 1257, Sle
L, Ed: LD 124 CIF 73).

Th White Mountain Apacke ue “Wibe ve Brneker,
NYY Us (Sb 4 2.11486), There ¢s Ne vrai Ae
bu Wile de ‘Lo ye solver the Wesabioal ‘) joe Lhey

AY particular Ginde Law nuky be App ws lie > be
“LY qrprAal Con ery ey to Vth 1 rnve rb bers
th Pennsylvanian Vv. Nelso, 356 US 497

(1495 L), wad A MM. S. Supreme Cinyvt CASE
Lhuat estnblisteh A pretebe nt for the
~preenptionl of YS. Fie ber | Lan mek Sta lis

Ne
tn Cooper V \Aveanl, BSS US Tt C14 1S),

. The hayes Ave beveu bu. Lhe be@rsrens
ot lhe Suprenu Cm rd AND CANNet Close
Le id Move Lene?
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 71 of 76 @
bors

* Wheenk lorninrad Pretetent, the Crurt shania consrder

AW velevant PYededents, rehebrud de errous t vow thu
Duepvente bint, AQ Leber Al Civanrts, Le ber] Distyredt
Courts any State Courts, IN Abdibovl, Lh Cord

Sg Vordal Conaipey thie |rKelbusp that blur Suprenuz .
Convt ow the Ninth Creatit would dearer Lhe issuer

In davon of Lhe Pevoon Adsevdina the R rq he © See

‘ : _ J a
tldev Y. Hella SIOUS 51h 512, Sie C14).

. OY Avereoen AS to sobucns pr (oY houaw Cle “4
Eskabliskes Ay rape Sex Smuidiee y, KAtR, 555
NMS AL 262 C2EC),

n i a LL al bet CEN | nt aN CEEVi t: 4 AK KI ID

“

EC Kpe VieNées Weve vel WUE p to tle

Saou Creek AUD | Pr MS “Rup ae SENDA
(‘* Envy Nt tre s “\y [ lb “Al (0 iV Let to
° - ‘4 , pn
oe “pyre SeNLED ty Ue ( pV be,

we wr poi, f. &, 1D a

“The Su PYErncy, Clause, Avbiele b, Section 2 of
“At ce AU butie States dlapt tye A Lies,
Lhe U.S. Cinstitu tical CAGES © . eed

Lhe Constitachrea AND Laws of the Uns b&

Vinbes Supereebes A I] LAws,
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 72 of 76 Gt)

‘ bete A bint d elernunes Lost * due } QW
Wi earl esbablisliey Be ON detenae
bYDNAN i \s) solawol tai) we iN YeRS A Ably

tmkpete swlolre nee cil ghia | Cum
AE Law) vay etn Tithe off cial i ( Computes

Gre Harlow y Fit zgersld, LS'T USES
\q (\4G2),

  
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 73 of 76

Smee ee

CHAMBERS
BROMK COUNTY HALE OF JUSTION
205 CART thi” BYREET
BRON, MEW VI BGs

 

Gciober 10, 2018

Tonia Scott

Principal Chief of the Saw Creek and
Pine Ridge indian Communities
1735 Madison Avenue, #13E

New York, New York 16029

Re: Bronx Criminal Court, Sovercign immunity Doctrine,
Criminal Court Judge Michael Hartofillis.
Axtomobile Summonses

Dear Ms. Scott,

We are in receipt of a your fax, dated October 4, 2018, and received by our offices on or
about October 9", 2018, Ms. Scott, you should be aware that upon receipt of this faxed, detailed
letter arising from your encounter with the NYSDEC Officers and the N'YPD on ov abouil March
14, 2018, we have forwarded your letter to the Hon. George Grasso, Administrative Judge of the
Crbninai Court of the City of New York, Brovix County - as this matter was before the Hon.
Judge Hartofiilis, a criminal court Judge of Bronx County and directly under the supervision of
the Hon. Judge Grasso. Goodluck, 4 |

   

 

 

 

i
/
/
f ree Giovanni Garcia, Esq.
i} imcipal Law Clerk to the Hon. Robert E. Torres

 

‘. dminisirative judge Supreme Court,
Criminal Term, Bronx County

 

Exhihd Be
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 74 of 76

   

TES

COMMONWEALTH OF PENNSYLVANIA
GOVERNOR'S OFFICE OF GENERAL COUNSEL

October 9, 2019
Tonia Scott, Principal Chief
saw Creek & Pine Ridge Indian Communities
1735 Madison Avenue 13E
New York, New York 10029

RE: Enforcement of Foreien Protection Orders

Dear Ms. Scoit:
This correspondetice is in response to thé communication that was received in
our office on September 26, 2019. After careful review, it does not appear to be a

matter in which our agency can become involved,

Thank you for your time and attention in this matter,

Very Respectfully,
J ’ Herman

Assistant Counsel
Pennsylvania State Police
1800 Elmerton Avenue
Harrisburg, PA 17110
(717) 783-5568

cc: PSP File

 

 

OFFICE OF CHIEF COUNSEL | PENNSYLVANIA STATE POLICE
1800 ELMERTON AVENUE | HARRISBURG, PA 17140 ars cents
Ph: 717-783-5568 | Fx: 717-772-2883 | www.pso state pa.us Pennsylvania

Stale Poaticn

 
Case 1:21-cv-03723-GBD-SN Document1 Filed 04/27/21 Page 75 of 76

    

 

CEREAL EL

BNE Y GENERAL

OFFICE GF ATT
May 6, 2020
Office of Attorney General
Civil Rights Enforcement Section
14th Floor, Strawberry Square

Harrisburg, Pennsylvania 17120
Phone: 717-787-0822
Fax: 717-787-1196

Rosemary Scott

Saw Creek and Pine Ridge Indian Communities Tribal Council
1734 Madison Avenue 13E

New York, NY 16029

Ref. Pike County Correctional Facility, FILE NO: CRES-20-05-000212
Dear Ms. Sontt:

This letter is in response te your coutplaint to the Pennsylvania Office of Attomey

General, Civil Rights Enforcement Section (CRES), on April 23, 2020. Your complaint alleges
prisoner abuse.

Gaver the aature of your complaint, this is not a matter over which CRES generally has
Putisdiction. However, each state correctional institution has a Security Office that receives and
investigates inmates” complaints within that institution. Ta addition, the following organizations
and agencies, which receive and investigate inmates’ complaints, may be able to provide
assistance to you.

Pennsylvania Prison Society

230 South Broad Street, Suite 605
Philadelphia, PA 19102

(215) $64-4775

(215) 564-1830 (Fax)

OU VAuTietioncin sal: (eamail)

EX Lb QU
. i 6 of 76
CaRtoseminy seat Ra tae RestNan REIS hr So Pb County rechiotal Facility
May 6, 2020
Page 2

Special Litigation Section
Civil Rights Division

U.S. Department of Justice
950 Pennsylvania Avenuc NW
Washington, D.C. 20530

Thank you for bringing this matter to our attention.
Very truly yours,
a
Zz

Lisa A. Allen
Crvil Investigator
Civil Rights Enforcement Section
